Exhibit 10.6

HORIZON PHARMA PUBLIC LIMITED COMPANY

2014 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: MAY 17, 2014

APPROVED BY THE SHAREHOLDERS: SEPTEMBER 18, 2014

AMENDED BY THE BOARD OF DIRECTORS: MARCH 23, 2015

APPROVED BY THE SHAREHOLDERS: MAY 6, 2015

AMENDED BY THE COMPENSATION COMMITTEE: FEBRUARY 25, 2016

APPROVED BY THE SHAREHOLDERS: MAY 3, 2016

AMENDED BY THE COMPENSATION COMMITTEE: AUGUST 29, 2017

AMENDED BY THE COMPENSATION COMMITTEE: JANUARY 5, 2018

TERMINATION DATE: MAY 16, 2024

 

1. GENERAL.

(a)    Relationship to Prior Plans. This Plan is intended as the successor to
the Horizon Pharma, Inc. 2011 Equity Incentive Plan (the “2011 Plan”) with
respect to grants to Employees. From and after 12:01 a.m. on the Effective Date,
all outstanding stock awards granted under the 2011 Plan and the Horizon Pharma,
Inc. 2005 Stock Plan (the “2005 Plan”) and, together with the 2011 Plan, the
“Prior Plans”) shall remain subject to the terms of the 2011 Plan or the 2005
Plan, as applicable; provided, however, any Ordinary Shares subject to
outstanding stock awards granted under the Prior Plans that expire, terminate or
are forfeited for any reason prior to exercise or settlement, and any Ordinary
Shares that are repurchased or redeemed because of the failure to meet a
contingency or condition required to vest such Ordinary Shares (the “Returning
Shares”) shall immediately be added to the Share Reserve (as described below) as
and when such Ordinary Shares become Returning Shares and shall become available
for issuance pursuant to Awards granted hereunder. All Awards granted on or
after the Effective Date of this Plan shall be subject to the terms of this
Plan.

(b)    Eligible Award Recipients. The persons eligible to receive Awards are
Employees. The persons eligible to receive Inducement Awards are Employees who
meet the criteria set forth in Section 3(f).

(c)    Available Awards. The Plan provides for the grant of the following
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Appreciation Rights (iv) Restricted Stock Awards, (v) Restricted
Stock Unit Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards,
(viii) Inducement Awards, and (ix) Other Stock Awards.

(d)    Purpose. The Company, by means of the Plan, seeks to secure and retain
the services of the group of persons eligible to receive Awards as set forth in
Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Ordinary Shares through the granting of Awards.

 

1



--------------------------------------------------------------------------------

2. ADMINISTRATION.

(a)    Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c). Notwithstanding anything to the
contrary set forth herein, only an Inducement Committee has the power to grant
Inducement Awards.

(b)    Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

(i)    To determine from time to time (A) which of the persons eligible under
the Plan shall be granted Awards; (B) when and how each Award shall be granted;
(C) what type or combination of types of Award shall be granted; (D) the
provisions of each Award granted (which need not be identical), including the
time or times when a person shall be permitted to receive cash or Ordinary
Shares pursuant to a Stock Award; (E) the number of Ordinary Shares with respect
to which a Stock Award shall be granted to each such person; and (F) the Fair
Market Value applicable to a Stock Award.

(ii)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.

(iii)    To settle all controversies regarding the Plan and Awards granted under
it.

(iv)    To accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

(v)    To suspend or terminate the Plan at any time. Suspension or termination
of the Plan shall not impair rights and obligations under any Award granted
while the Plan is in effect except with the written consent of the affected
Participant.

(vi)    To amend the Plan in any respect the Board deems necessary or advisable.
However, except as provided in
Section 9(a) relating to Capitalization Adjustments, to the extent required by
applicable law or listing requirements, shareholder approval shall be required
for any amendment of the Plan that either (A) materially increases the number of
Ordinary Shares available for issuance under the Plan, (B) materially expands
the class of individuals eligible to receive Awards under the Plan,
(C) materially increases the benefits accruing to Participants under the Plan or
materially reduces the price at which Ordinary Shares may be issued or purchased
under the Plan, (D) materially extends the term of the Plan, or (E) expands the
types of Awards available for issuance under the Plan. Except as provided above,
rights under any Award granted before amendment of the Plan shall not be
impaired by any amendment of the Plan unless (1) the Company requests the
consent of the affected Participant, and (2) such Participant consents in
writing.

 

2



--------------------------------------------------------------------------------

(vii)    To submit any amendment to the Plan for shareholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
incentive stock options or (C) Rule 16b-3.

(viii)    To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided however, that except with
respect to amendments that disqualify or impair the status of an Incentive Stock
Option, a Participant’s rights under any Award shall not be impaired by any such
amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, the Board may
amend the terms of any one or more Awards without the affected Participant’s
consent if necessary to maintain the qualified status of the Award as an
Incentive Stock Option or to bring the Award into compliance with Section 409A
of the Code.

(ix)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
any Affiliates and that are not in conflict with the provisions of the Plan or
Awards.

(x)    To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States.

 

  (c) Delegation to Committee.

(i)    General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Committee may, at any time, abolish the subcommittee
and/or revest in the Committee any powers delegated to the subcommittee. The
Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.

 

3



--------------------------------------------------------------------------------

(ii)    Section 162(m) and Rule 16b-3 Compliance. The Committee may consist
solely of two or more Outside Directors, in accordance with Section 162(m) of
the Code, or solely of two or more Non-Employee Directors, in accordance with
Rule 16b-3.

(iii)    Inducement Awards. Notwithstanding any other provision of the Plan to
the contrary, all Inducement Awards must be granted by an Inducement Committee.

(d)    Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

(e)    Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee shall have the authority to: (i) reduce the exercise price of any
outstanding Options or Stock Appreciation Rights under the Plan, or (ii) cancel
any outstanding Options or Stock Appreciation Rights that have an exercise price
or strike price greater than the current Fair Market Value of the Ordinary
Shares in exchange for cash or other Stock Awards under the Plan, unless the
stockholders of the Company have approved such an action within twelve
(12) months prior to such an event, provided that the exercise price of any such
outstanding Options or Stock Appreciation Rights under the Plan may not be
reduced below the nominal value of an Ordinary Share.

 

3. SHARES SUBJECT TO THE PLAN.

 

  (a) Share Reserve.

(i)    Subject to Section 9(a) relating to Capitalization Adjustments, the
aggregate number of Ordinary Shares of the Company that may be issued pursuant
to Stock Awards after the Effective Date shall not exceed 44,052,130 shares,
which is the sum of (i) 22,052,130 Ordinary Shares, which is the total reserve
that was approved as of the Effective Date in connection with the adoption of
the Plan, including, but not limited to, the shares remaining available for
issuance under the Prior Plans and the Returning Shares, (ii) 14,000,000
additional Ordinary Shares approved by the Company’s shareholders at the 2015
annual general meeting, and (iii) 6,000,000 new Ordinary Shares approved by the
Company’s shareholders at the 2016 annual general meeting (the total of (i),
(ii) and (iii), the “Share Reserve”) and (iv) 2,000,000 Ordinary Shares that may
be issued pursuant to Inducement Awards granted under Section 3(f) of the Plan.
For clarity, the limitation in this Section 3(a)(i) is a limitation on the
number of Ordinary Shares that may be issued pursuant to the Plan. Accordingly,
this Section 3(a)(i) does not limit the granting of Stock Awards except as
provided in Section 7(a). Shares may be issued in connection with a merger or
acquisition as permitted by, as applicable, NASDAQ Marketplace Rule
4350(i)(1)(A)(iii), NYSE Listed Company Manual Section 303A.08, AMEX Company
Guide Section 711 or other applicable stock exchange rules, and such issuance
shall not reduce the number of Ordinary Shares available for issuance under the
Plan. Furthermore, if a Stock Award or any portion thereof (i) expires or
otherwise terminates without all of the Ordinary Shares covered by such Stock
Award having been issued or (ii) is settled in cash (i.e., the Participant
receives cash rather than Ordinary Shares), such expiration, termination or
settlement shall not reduce (or otherwise offset) the number of Ordinary Shares
that may be available for issuance under the Plan.

 

4



--------------------------------------------------------------------------------

(ii)    Subject to subsection 3(b) and except with respect to Inducement Awards,
the number of Ordinary Shares available for issuance under the Plan shall be
reduced by: (i) one (1) Ordinary Share for each Ordinary Share issued pursuant
to (A) an Option granted under Section 5, or (B) a Stock Appreciation Right
granted under Section 5 with respect to which the strike price is at least one
hundred percent (100%) of the Fair Market Value of the underlying Ordinary
Shares on the date of grant; and (ii) 1.29 Ordinary Shares for each Ordinary
Share issued pursuant to a Restricted Stock Award, Restricted Stock Unit Award,
Performance Stock Award, Other Stock Award or any other stock award granted
under the Plan that is not described in subsection (i) above.

 

  (b) Reversion of Shares to the Share Reserve.

(i)    Shares Available For Subsequent Issuance. If any Stock Award is forfeited
back to the Company or Ordinary Shares are redeemed or repurchased by the
Company or any Affiliate (in accordance with applicable Irish law) because of
the failure to meet a contingency or condition required to vest such Ordinary
Shares, then the Ordinary Shares that are forfeited, redeemed or repurchased
shall revert to and again become available for issuance under the Plan.
Notwithstanding the provisions of this Section 3(b)(i), to the extent (i) there
is issued an Ordinary Share pursuant to a Stock Award under the Plan (other than
an Option or Stock Appreciation Right), and (ii) there are any Returning Shares
granted under the Prior Plans pursuant to an award other than an Option or Stock
Appreciation Right, and such Ordinary Share becomes available for issuance under
the Plan pursuant to Section 1(a), Section 3(a)(i) or this Section 3(b)(i), then
the number of Ordinary Shares available for issuance under the Plan shall
increase by 1.29 shares for each such Ordinary Share. Notwithstanding the
foregoing, any Inducement Shares that become available for issuance under the
Plan pursuant to this subsection 3(b)(i) will only become available for issuance
pursuant to Inducement Awards.

(ii)    Shares Not Available For Subsequent Issuance. If any Ordinary Shares
subject to a Stock Award are not delivered to a Participant because the Stock
Award is exercised through a reduction of Ordinary Shares subject to the Stock
Award (i.e., “net exercised”), the number of Ordinary Shares that are not
delivered to the Participant shall not remain available for issuance under the
Plan. Also, any Ordinary Shares withheld by the Company pursuant to Section 8(g)
or withheld or tendered as consideration for the exercise of an Option or
purchase of any other Stock Award shall not again become available for issuance
under the Plan.

(c)    Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 3 and, subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of Ordinary Shares that
may be issued pursuant to the exercise of Incentive Stock Options shall be the
number of shares subject to the Plan’s Share Reserve.

(d)    Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments and except with respect to
Inducement Awards, at such time as the Company may be subject to the applicable
provisions of Section 162(m) of the Code, a maximum of three million (3,000,000)
Ordinary Shares subject to Options, Stock Appreciation Rights and Other Stock
Awards whose value is determined by reference to an increase over an exercise or
strike price of at least one hundred percent (100%) of the Fair Market Value on
the date any such Stock Award is granted may be granted to any

 

5



--------------------------------------------------------------------------------

Participant during any calendar year. Notwithstanding the foregoing, if any
additional Options, Stock Appreciation Rights or Other Stock Awards whose value
is determined by reference to an increase over an exercise or strike price of at
least one hundred percent (100%) of the Fair Market Value on the date the Stock
Awards are granted to any Participant during any calendar year, compensation
attributable to the exercise of such additional Stock Awards shall not satisfy
the requirements to be considered “qualified performance-based compensation”
under Section 162(m) of the Code unless such additional Stock Award is approved
by the Company’s shareholders.

(e)    Source of Shares. The Ordinary Shares issuable under the Plan shall be
authorized but unissued or reacquired Ordinary Shares, including Ordinary Shares
redeemed or repurchased by the Company or any Affiliate on the open market or
otherwise, in accordance with applicable Irish Law.

(f)    Inducement Shares. This subsection 3(f) will apply with respect to the
2,000,000 Ordinary Shares reserved under this Plan by action of the Board (or a
committee thereof) to be used exclusively for the grant of Inducement Awards in
compliance with NASDAQ Listing Rule 5635(c)(4) (the “Inducement Shares”).
Notwithstanding anything to the contrary in this Plan, an Inducement Award may
be granted only to an Employee who has not previously been an Employee or a
non-Employee Director of the Company or an Affiliate, or following a bona fide
period of non-employment, as an inducement material to the individual’s entering
into employment with the Company within the meaning of Rule 5635(c)(4) of the
NASDAQ Listing Rules.

 

4. ELIGIBILITY.

(a)    Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees; provided, however, that Nonstatutory Stock Options and
SARs may not be granted to Employees who are providing Continuous Service only
to any “parent” of the Company, as such term is defined in Rule 405 promulgated
under the Securities Act, unless the Ordinary Shares underlying such Stock
Awards are treated as “service recipient stock” under Section 409A of the Code
because the Stock Awards are granted pursuant to a corporate transaction (such
as a spin off transaction) or unless such Stock Awards comply with the
distribution requirements of Section 409A of the Code.

(b)    Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value on the date of grant and
the Option is not exercisable after the expiration of five (5) years from the
date of grant.

 

5. PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a

 

6



--------------------------------------------------------------------------------

separate certificate or certificates shall be issued for Ordinary Shares
purchased on exercise of each type of Option. If an Option is not specifically
designated as an Incentive Stock Option, then the Option shall be a Nonstatutory
Stock Option. The provisions of separate Options or SARs need not be identical;
provided, however, that each Option Agreement or Stock Appreciation Right
Agreement shall conform to (through incorporation of provisions hereof by
reference in the applicable Award Agreement or otherwise) the substance of each
of the following provisions:

(a)    Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Shareholders, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.

(b)    Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Shareholders, the exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Ordinary Shares subject to the Option or SAR on the date the Option or SAR
is granted. Notwithstanding the foregoing, an Option or SAR may be granted with
an exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Ordinary Shares subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and, if
applicable, 424(a) of the Code, provided that in all cases the exercise price is
not less than the nominal value of an Ordinary Share. Each SAR will be
denominated in Ordinary Shares equivalents.

(c)    Purchase Price for Options. The purchase price of Ordinary Shares
acquired pursuant to the exercise of an Option shall be paid, to the extent
permitted by applicable law and as determined by the Board in its sole
discretion, by any combination of the methods of payment set forth below;
provided, however, that where Ordinary Shares are issued pursuant to the
exercise of an Option, the nominal value of each newly issued Ordinary Share is
fully paid up. The Board shall have the authority to grant Options that do not
permit all of the following methods of payment (or otherwise restrict the
ability to use certain methods) and to grant Options that require the consent of
the Company to utilize a particular method of payment. The permitted methods of
payment are as follows:

(i)    by cash, check, bank draft or money order payable to the Company;

(ii)    pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Ordinary Shares subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

(iii)    if the option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of Ordinary
Shares issuable upon exercise by the largest whole number of Ordinary Shares
with a Fair Market Value that does not exceed the aggregate exercise price;
provided, however, that:

 

7



--------------------------------------------------------------------------------

(1)    the Company shall accept a cash or other payment from the Participant to
the extent of any remaining balance of the aggregate exercise price not
satisfied by such reduction in the number of whole Ordinary Shares to be issued;

(2)    irrespective of whether a “net exercise” arrangement is used, the nominal
value of each newly issued Ordinary Shares will be fully paid up in cash; and

(3)    Ordinary Shares will no longer be subject to an Option and will not be
exercisable thereafter to the extent that (A) Ordinary Shares issuable upon
exercise are reduced to pay the exercise price pursuant to the “net exercise,”
(B) Ordinary Shares are delivered to the Participant as a result of such
exercise, and (C) Ordinary Shares are withheld to satisfy tax withholding
obligations;

(iv)    deduction from salary due and payable to an Employee by the Company or
any Affiliate; or

(v)    in any other form of legal consideration that may be acceptable to the
Board and permissible under applicable law.

(d)    Exercise and Payment of a SAR. To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of Ordinary Shares equal to the number of Ordinary Shares equivalents in which
the Participant is vested under such Stock Appreciation Right, and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (B) the strike price that will be determined by the Board at the time
of grant of the Stock Appreciation Right. The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Ordinary Shares, in cash,
in any combination of the two or in any other form of consideration, as
determined by the Board and contained in the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right, provided, however, that where Ordinary
Shares are issued pursuant to a Stock Appreciation Right, the nominal value of
each newly issued Ordinary Share is fully paid up.

(e)    Transferability of Options and SARs. The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board shall determine. In the absence of such a determination by the
Board to the contrary, the following restrictions on the transferability of
Options and SARs shall apply:

(i)    Restrictions on Transfer. An Option or SAR shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by the Participant;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.

 

8



--------------------------------------------------------------------------------

(ii)    Domestic Relations Orders. Notwithstanding the foregoing, an Option or
SAR may be transferred pursuant to a domestic relations order; provided,
however, that if an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

(iii)    Beneficiary Designation. Notwithstanding the foregoing, the Participant
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to exercise the Option or
SAR and receive the Ordinary Shares or other consideration resulting from such
exercise. In the absence of such a designation, the executor or administrator of
the Participant’s estate shall be entitled to exercise the Option or SAR and
receive the Ordinary Shares or other consideration resulting from such exercise.

(f)    Vesting Generally. The total number of Ordinary Shares subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of Performance Goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of Ordinary Shares as to which an
Option or SAR may be exercised.

(g)    Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company or any Affiliate, if a Participant’s Continuous Service terminates
(other than for Cause or upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Award as of the date of termination of
Continuous Service) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the applicable
Award Agreement), or (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the time specified
herein or in the Award Agreement (as applicable), the Option or SAR shall
terminate.

(h)    Extension of Termination Date. If the exercise of an Option or SAR
following the termination of the Participant’s Continuous Service (other than
for Cause or upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of Ordinary Shares would violate the
registration requirements under the Securities Act, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of such registration requirements, or (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement. In addition, unless otherwise provided in a Participant’s Award
Agreement, if the immediate sale of any Ordinary Shares received upon exercise
of an Option or SAR following the termination of the Participant’s Continuous
Service (other than for Cause) would violate the Company’s insider trading
policy, then the Option or SAR shall

 

9



--------------------------------------------------------------------------------

terminate on the earlier of (i) the expiration of a period equal to the
applicable post-termination exercise period after the termination of the
Participant’s Continuous Service during which the sale of the Ordinary Shares
received upon exercise of the Option or SAR would not be in violation of the
Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.

(i)    Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company or
any Affiliate, if a Participant’s Continuous Service terminates as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR (to the extent that the Participant was entitled to exercise such Option or
SAR as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), or (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the time specified herein or in the Award Agreement (as applicable), the
Option or SAR (as applicable) shall terminate.

(j)    Death of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company or
any Affiliate, if (i) a Participant’s Continuous Service terminates as a result
of the Participant’s death, or (ii) the Participant dies within the period (if
any) specified in the Award Agreement for exercisability after the termination
of the Participant’s Continuous Service (for a reason other than death), then
the Option or SAR may be exercised (to the extent the Participant was entitled
to exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (i) the date eighteen (18) months following the date of death (or such longer
or shorter period specified in the Award Agreement), or (ii) the expiration of
the term of such Option or SAR as set forth in the Award Agreement. If, after
the Participant’s death, the Option or SAR is not exercised within the time
specified herein or in the Award Agreement (as applicable), the Option or SAR
shall terminate.

(k)    Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR shall terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
shall be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.

(l)    Non-Exempt Employees. No Option or SAR, whether or not vested, granted to
an Employee who is a non-exempt employee for purposes of the Fair Labor
Standards Act of 1938, as amended, shall be first exercisable for any Ordinary
Shares until at least six months following the date of grant of the Option or
SAR. Notwithstanding the foregoing, consistent with the provisions of the Worker
Economic Opportunity Act, (i) in the event of the Participant’s death or
Disability, (ii) upon a Corporate Transaction in which such Option or SAR is not
assumed, continued, or substituted, (iii) upon a Change in Control, or (iv) upon
the Participant’s

 

10



--------------------------------------------------------------------------------

retirement (as such term may be defined in the Participant’s Award Agreement or
in another applicable agreement or in accordance with the Company’s (or
Affiliates, if applicable) then current employment policies and guidelines), any
such vested Options and SARs may be exercised earlier than six months following
the date of grant. The foregoing provision is intended to operate so that any
income derived by a non-exempt employee in connection with the exercise or
vesting of an Option or SAR will be exempt from his or her regular rate of pay.

 

6. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a)    Restricted Stock Awards. Each Restricted Stock Award Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, Ordinary Shares may be (i) held in book entry form subject to the
Company’s instructions until any restrictions relating to the Restricted Stock
Award lapse; or (ii) evidenced by a certificate, which certificate shall be held
in such form and manner as determined by the Board. The terms and conditions of
Restricted Stock Award Agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Award Agreements need not be
identical; provided, however, that each Restricted Stock Award Agreement shall
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

(i)    Consideration. A Restricted Stock Award may be awarded in consideration
for (A) cash, check, bank draft or money order payable to the Company,
(B) services to the Company or an Affiliate or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law, provided however,
that where Ordinary Shares are issued pursuant to a Restricted Stock Award the
nominal value of each newly issued Ordinary Share is fully paid up.

(ii)    Vesting. Ordinary Shares awarded under a Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii)    Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company or any Affiliate may receive through
a forfeiture condition or a repurchase right any or all of the Ordinary Shares
held by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

(iv)    Transferability. Rights to acquire Ordinary Shares under the Restricted
Stock Award Agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Stock Award Agreement,
as the Board shall determine in its sole discretion, so long as Ordinary Shares
awarded under the Restricted Stock Award Agreement remain subject to the terms
of the Restricted Stock Award Agreement.

(v)    Dividends. A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the Ordinary Shares subject to the
Restricted Stock Award to which they relate.

 

11



--------------------------------------------------------------------------------

(b)    Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

(i)    Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Ordinary Shares subject to the Restricted Stock
Unit Award. The consideration to be paid (if any) by the Participant for each
share of Ordinary Shares subject to a Restricted Stock Unit Award may be paid in
any form of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law, provided, however, that where
Ordinary Shares are issued pursuant to a Restricted Stock Unit Award, the
nominal value of each newly issued Ordinary Share is fully paid up.

(ii)    Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii)    Payment. A Restricted Stock Unit Award may be settled by the delivery
of Ordinary Shares, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv)    Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the Ordinary Shares (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v)    Dividend Equivalents. Dividend equivalents may be credited in respect of
Ordinary Shares covered by a Restricted Stock Unit Award, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement. At the sole
discretion of the Board, such dividend equivalents may be converted into
additional Ordinary Shares covered by the Restricted Stock Unit Award in such
manner as determined by the Board. Any additional Ordinary Shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

(vi)    Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

 

12



--------------------------------------------------------------------------------

  (c) Performance Awards.

(i)    Performance Stock Awards. A Performance Stock Award is a Stock Award that
may vest or may be exercised contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Stock Award may, but need
not, require the completion of a specified period of Continuous Service. The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee, in its sole discretion. Except with respect to Inducement Awards, the
maximum number of shares covered by an Award that may be granted to any
Participant in a calendar year attributable to Stock Awards described in this
Section 6(c)(i) (whether the grant, vesting or exercise is contingent upon the
attainment during a Performance Period of the Performance Goals) shall not
exceed three million (3,000,000) Ordinary Shares. The Board may provide for or,
subject to such terms and conditions as the Board may specify, may permit a
Participant to elect for, the payment of any Performance Stock Award to be
deferred to a specified date or event. In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board may determine that
cash may be used in payment of Performance Stock Awards.

(ii)    Performance Cash Awards. A Performance Cash Award is a cash award that
may be paid contingent upon the attainment during a Performance Period of
certain Performance Goals. A Performance Cash Award may also require the
completion of a specified period of Continuous Service. At the time of grant of
a Performance Cash Award, the length of any Performance Period, the Performance
Goals to be achieved during the Performance Period, and the measure of whether
and to what degree such Performance Goals have been attained shall be
conclusively determined by the Committee, in its sole discretion. In any
calendar year, the Committee may not grant a Performance Cash Award that has a
maximum value that may be paid to any Participant in excess of three million
dollars ($3,000,000). The Board may provide for or, subject to such terms and
conditions as the Board may specify, may permit a Participant to elect for, the
payment of any Performance Cash Award to be deferred to a specified date or
event. The Committee may specify the form of payment of Performance Cash Awards,
which may be cash or other property, or may provide for a Participant to have
the option for his or her Performance Cash Award, or such portion thereof as the
Board may specify, to be paid in whole or in part in cash or other property.

(iii)    Board Discretion. The Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period.

(iv)    Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee shall
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period, or
(b) the date on which twenty-five percent (25%) of the Performance Period has
elapsed, and in either event at a time when the achievement of the applicable
Performance Goals remains substantially uncertain. Prior to the payment of any

 

13



--------------------------------------------------------------------------------

compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Performance Goals and any other material terms under such
Award have been satisfied (other than in cases where such relate solely to the
increase in the value of the Ordinary Shares). Notwithstanding satisfaction or
completion of any Performance Goals, to the extent specified at the time of
grant of an Award to “covered employees” within the meaning of Section 162(m) of
the Code, the number of Ordinary Shares, Options, cash or other benefits
granted, issued, retainable and/or vested under an Award on account of
satisfaction of such Performance Goals may be reduced by the Committee on the
basis of such further considerations as the Committee, in its sole discretion,
shall determine.

(d)    Other Stock Awards. Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Ordinary Shares, including the
appreciation in value thereof (e.g., options or share rights with an exercise
price or strike price less than 100% of the Fair Market Value of the Ordinary
Shares at the time of grant) may be granted either alone or in addition to Stock
Awards provided for under Section 5 and the preceding provisions of this
Section 6. Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Stock Awards will be granted, the number of Ordinary Shares (or
the cash equivalent thereof) to be granted pursuant to such Other Stock Awards
and all other terms and conditions of such Other Stock Awards; provided,
however, that where Ordinary Shares are issued pursuant to any Other Stock
Award, the nominal value of each newly issued Ordinary Share is fully paid up.

 

7. COVENANTS OF THE COMPANY.

(a)    Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the authorized but unissued Ordinary Shares
reasonably required to satisfy such Stock Awards.

(b)    Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell Ordinary Shares
upon exercise of the Stock Awards; provided, however, that this undertaking
shall not require the Company to register under the Securities Act the Plan, any
Stock Award or any Ordinary Shares issued or issuable pursuant to any such Stock
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority that counsel for the Company
deems necessary for the lawful issuance and sale of Ordinary Shares under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell Ordinary Shares upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Ordinary Shares pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

(c)    No Obligation to Notify or Minimize Taxes. The Company and its Affiliates
shall have no duty or obligation to any Participant to advise such holder as to
the time or manner of exercising such Stock Award. Furthermore, the Company and
its Affiliates shall have no duty or obligation to warn or otherwise advise such
holder of a pending termination or expiration of a Stock Award or a possible
period in which the Stock Award may not be exercised. The Company and its
Affiliates have no duty or obligation to minimize the tax consequences of a
Stock Award to the holder of such Stock Award.

 

14



--------------------------------------------------------------------------------

8. MISCELLANEOUS.

(a)    Use of Proceeds from Sales of Ordinary Shares. Proceeds from the sale of
Ordinary Shares pursuant to Stock Awards shall constitute general funds of the
Company.

(b)    Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

(c)    Shareholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any Ordinary Shares
subject to such Stock Award unless and until (i) such Participant has satisfied
all requirements for exercise of the Stock Award pursuant to its terms, if
applicable, and (ii) the issuance of the Ordinary Shares subject to such Stock
Award has been entered into the books and records of the Company.

(d)    No Employment or Other Service Rights. Nothing in the Plan, any Stock
Award Agreement or any other instrument executed thereunder or in connection
with any Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Stock Award was granted or shall affect the right of the Company
or an Affiliate to terminate the employment of an Employee with or without
notice and with or without cause.

(e)    Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Ordinary Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

(f)    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Ordinary Shares under any Stock Award,
(i) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Ordinary Shares subject to the Stock Award for the Participant’s
own account and not with any present intention of selling or otherwise
distributing the Ordinary Shares. The foregoing requirements, and any assurances
given pursuant to such requirements, shall be inoperative if (A) the issuance of
the shares upon the exercise or acquisition of Ordinary Shares under the Stock
Award has been registered under a

 

15



--------------------------------------------------------------------------------

then currently effective registration statement under the Securities Act, or
(B) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on share certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Ordinary Shares.

(g)    Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company or any Affiliate may, in its sole discretion, satisfy any
federal, state, local or foreign tax withholding obligation, or levies or social
security deduction obligation relating to an Award by any of the following means
or by a combination of such means: (i) causing the Participant to tender a cash
payment; (ii) withholding Ordinary Shares from the Ordinary Shares issued or
otherwise issuable to the Participant in connection with the Award; provided,
however, that no Ordinary Shares are withheld with a value exceeding the minimum
amount of tax, levies and social security contribution required to be withheld
by law or the practice of any revenue authority (or such lesser amount as may be
necessary to avoid classification of the Stock Award as a liability for
financial accounting purposes); (iii) withholding cash from an Award settled in
cash; (iv) withholding payment from any amounts otherwise payable to the
Participant; or (v) by such other method as may be set forth in the Award
Agreement.

(h)    Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s (or Affiliate’s, if applicable) intranet (or other
shared electronic medium controlled by the Company or any Affiliate to which the
Participant has access).

(i)    Deferrals. To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Ordinary Shares or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company or an Affiliate. The
Board is authorized to make deferrals of Awards and determine when, and in what
annual percentages, Participants may receive payments, including lump sum
payments, following the Participant’s termination of Continuous Service, and
implement such other terms and conditions consistent with the provisions of the
Plan and in accordance with applicable law.

(j)    Compliance with Section 409A. To the extent that the Board determines
that any Award granted hereunder is subject to Section 409A of the Code, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the Ordinary Shares are publicly traded and a Participant holding
an Award that constitutes “deferred compensation” under Section 409A of the Code
is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of

 

16



--------------------------------------------------------------------------------

any amount shall be made upon a “separation from service” before a date that is
six (6) months following the date of such Participant’s “separation from
service” (as defined in Section 409A of the Code without regard to alternative
definitions thereunder) or, if earlier, the date of the Participant’s death.

(k)    Personal Data. It shall be a term and condition of every Award that a
Participant agrees and consents to:

(i)    the collection, use and processing of his Personal Data by the Company or
any Subsidiary and the transfer of his Personal Data to any third party
administrator of the Plan and any broker through whom Shares are to be sold on
behalf of a Participant;

(ii)    the Company, its Subsidiaries or any third party administrator of the
Plan, transferring the Participant’s Personal Data amongst themselves for the
purposes of implementing, administering and managing the Plan and the issue of
Awards and the acquisition of Ordinary Shares pursuant to Awards;

(iii)    the use of Personal Data by any such person for any such purposes; and

(iv)    the transfer to and retention of Personal Data by third parties
(including any situated outside the European Economic Area) for or in connection
with such purposes.

 

9. ADJUSTMENTS UPON CHANGES IN ORDINARY SHARES; OTHER CORPORATE EVENTS.

(a)    Capitalization Adjustments. In the event of a Capitalization Adjustment,
the Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a)(i) and
3(f), (ii) the class(es) and maximum number of securities that may be issued
pursuant to the exercise of Incentive Stock Options pursuant to
Section 3(a)(ii), (iii) the class(es) and maximum number of securities that may
be awarded to any person pursuant to Sections 3(d) and 6(c)(i), and (iv) the
class(es) and number of securities and price per Ordinary Share subject to
outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.

(b)    Dissolution or Liquidation. Except as otherwise provided in a Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding Ordinary Shares not subject to a forfeiture condition or the
Company’s or any Affiliate’s right of repurchase) shall terminate immediately
prior to the completion of such dissolution or liquidation, and any Ordinary
Shares subject to the Company’s or any Affiliate’s repurchase rights or subject
to a forfeiture condition may be repurchased or reacquired by the Company or an
Affiliate notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

(c)    Corporate Transaction. The following provisions shall apply to Stock
Awards in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing

 

17



--------------------------------------------------------------------------------

the Stock Award or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of a Stock Award.

(i)    Stock Awards May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the shareholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Ordinary Shares issued pursuant to Stock Awards may
be assigned by the Company to the successor of the Company (or the successor’s
parent company, if any) in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award, or may choose to assume or continue
the Stock Awards held by some, but not all Participants. The terms of any
assumption, continuation or substitution shall be set by the Board.

(ii)    Stock Awards Held by Current Participants. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction (referred to as the “Current
Participants”), the vesting of such Stock Awards (and, with respect to Options
and Stock Appreciation Rights, the time when such Stock Awards may be exercised)
shall be accelerated in full to a date prior to the effective time of such
Corporate Transaction (contingent upon the effectiveness of the Corporate
Transaction) as the Board shall determine (or, if the Board shall not determine
such a date, to the date that is five (5) days prior to the effective time of
the Corporate Transaction), and such Stock Awards shall terminate if not
exercised (if applicable) at or prior to the effective time of the Corporate
Transaction, and any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards shall lapse (contingent upon the effectiveness of
the Corporate Transaction).

(iii)    Stock Awards Held by Persons other than Current Participants. In the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by persons other than Current Participants,
such Stock Awards shall terminate if not exercised (if applicable) prior to the
effective time of the Corporate Transaction; provided, however, that any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction.

(iv)    Payment for Stock Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such

 

18



--------------------------------------------------------------------------------

Stock Award may not exercise such Stock Award but will receive a payment, in
such form as may be determined by the Board, equal in value, at the effective
time, to the excess, if any, of (A) the value of the property the Participant
would have received upon the exercise of the Stock Award (including, at the
discretion of the Board, any unvested portion of such Stock Award), over (B) any
exercise price payable by such holder in connection with such exercise.

(d)    Change in Control. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration
shall occur.

 

10. TERMINATION OR SUSPENSION OF THE PLAN.

(a)    Plan Term. The Board may suspend or terminate the Plan at any time.
Unless terminated sooner by the Board, the Plan shall automatically terminate on
the day before the tenth (10th) anniversary of the earlier of (i) the date the
Plan is adopted by the Board, or (ii) the date the Plan is approved by the
shareholders of the Company. No Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.

(b)    No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.

 

11. EFFECTIVE DATE OF PLAN.

The Plan shall become effective on the Effective Date.

 

12. CHOICE OF LAW.

The laws of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13. DEFINITIONS. As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:

(a)    “2011 Plan Available Reserve” means the number of shares of common
available for issuance pursuant to the grant of future awards under the 2011
Plan determined as of immediately prior to the Effective Date.

(b)    “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 promulgated
under the Securities Act. The Board shall have the authority to determine the
time or times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

(c)    “Award” means a Stock Award or a Performance Cash Award.

 

19



--------------------------------------------------------------------------------

(d)    “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(e)    “Board” means the Board of Directors of the Company.

(f)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Ordinary Shares subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, share dividend, dividend in property other
than cash, large nonrecurring cash dividend, share split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company shall not be treated
as a Capitalization Adjustment.

(g)    “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term shall mean, with respect to a Participant,
the occurrence of any of the following events that has a material negative
impact on the business or reputation of the Company: (i) such Participant’s
repeated failure to perform one or more essential duties and responsibilities to
the Company; (ii) such Participant’s failure to follow the lawful directives of
manager(s); (iii) such Participant’s material violation of any Company policy;
(iv) such Participant’s commission of any act of fraud, embezzlement, dishonesty
or any other willful misconduct or gross misconduct; (v) such Participant’s
unauthorized use or disclosure of any proprietary information, confidential
information or trade secrets of the Company or any other party to whom he or she
owes an obligation of nondisclosure as a result of his or her relationship with
the Company; or (vi) such Participant’s willful breach of any of obligations
under any written agreement or covenant with the Company or violation of any
statutory duty owed to the Company. The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause shall be
made by the Company (or an Affiliate, if applicable), in its sole discretion.
Any determination by the Company (or an Affiliate, if applicable) that the
Continuous Service of a Participant was terminated with or without Cause for the
purposes of outstanding Awards held by such Participant shall have no effect
upon any determination of the rights or obligations of the Company or Affiliate
or such Participant for any other purpose.

(h)    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because

 

20



--------------------------------------------------------------------------------

the level of Ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company or any Affiliate reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company or any
Affiliate, and after such share acquisition, the Subject Person becomes the
Owner of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change in Control shall be deemed to occur;

(ii)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii)    the shareholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;

(iv)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
shareholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

(v)    individuals who, on the date the Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (i) a compromise or arrangement sanctioned by the Irish courts under
section 201 of the Companies Act 1963 (as may be amended, updated or replaced
from time to time) (the “1963 Act”) or (ii) a scheme, contract or offer which
has become binding on all shareholders pursuant to Section 204 of the 1963 Act,
or (iii) a bid pursuant to Regulation 23 or 24 of the European Communities
(Takeover Bids (Directive 2004/25/EC)) Regulations 2006.

 

21



--------------------------------------------------------------------------------

Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply.

(i)    “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(j)    “Committee” means a committee of one or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).

(k)    “Company” means Horizon Pharma Public Limited Company, a company
incorporated under the laws of Ireland.

(l)    “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Non-employee Director, or payment of a fee for such service, shall
not cause a Non-employee Director to be considered a “Consultant” for purposes
of the Plan. Notwithstanding the foregoing, a person is treated as a Consultant
under this Plan only if a Form S-8 Registration Statement under the Securities
Act is available to register either the offer or the sale of the Company’s
securities to such person.

(m)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board, in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company (or an Affiliate, if applicable), in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of (i) any leave of absence approved by the
Board or chief executive officer of the Company (or an Affiliate, if
applicable), including sick leave, military leave or any other personal leave,
or (ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s (or an Affiliate’s, if applicable) leave of absence
policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.

 

22



--------------------------------------------------------------------------------

(n)    “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

(i)    a sale or other disposition of all or substantially all, as determined by
the Board, in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii)    a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

(iii)    a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

(iv)    a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the Ordinary Shares outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(o)    “Covered Employee” shall have the meaning provided in Section 162(m)(3)
of the Code.

(p)    “Director” means a member of the Board.

(q)    “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(r)    “Effective Date” means the effective date of this Plan, which is
immediately prior to the effective time of the merger between Horizon Pharma,
Inc. and Horizon Pharma Public Limited Company pursuant to the Transaction
Agreement and Plan of Merger dated March 18, 2014, provided that this Plan is
approved by the stockholders of Horizon Pharma, Inc. prior to such merger and
such merger is consummated.

(s)    “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.

(t)    “Entity” means a corporation, partnership, limited liability company or
other entity.

(u)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(v)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person”

 

23



--------------------------------------------------------------------------------

shall not include (i) the Company or any Subsidiary of the Company, (ii) any
employee benefit plan of the Company or any Subsidiary of the Company or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any Subsidiary of the Company, (iii) an underwriter temporarily
holding securities pursuant to a registered public offering of such securities,
(iv) an Entity Owned, directly or indirectly, by the shareholders of the Company
in substantially the same proportions as their Ownership of Ordinary Shares of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.

(w)    “Fair Market Value” means, as of any date, the value of the Ordinary
Shares determined as follows:

(i)    If the Ordinary Shares is listed on any established stock exchange or
traded on the NASDAQ Global Market or the NASDAQ Global Select Market, the Fair
Market Value of a share of Ordinary Shares, unless otherwise determined by the
Board, shall be the closing sales price for such Ordinary Shares as quoted on
such exchange or market (or the exchange or market with the greatest volume of
trading in the Ordinary Shares) on the day of determination, as reported in a
source the Board deems reliable.

(ii)    Unless otherwise provided by the Board, if there is no closing sales
price for the Ordinary Shares on the day of determination, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.

(iii)    In the absence of such markets for the Ordinary Shares, the Fair Market
Value shall be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

(x)    “Horizon” means Horizon Pharma, Inc. a Delaware corporation.

(y)    “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.

(z)    “Inducement Award” means a Stock Award granted pursuant to Section 3(f)
of the Plan.

(aa)    “Inducement Committee” means a Committee consisting of the majority of
the Company’s independent directors or the Company’s independent compensation
committee, in either case in accordance with NASDAQ Listing Rule 5635(c)(4).

(bb)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure

 

24



--------------------------------------------------------------------------------

would be required under Item 404(a) of Regulation S-K, and is not engaged in a
business relationship for which disclosure would be required pursuant to
Item 404(b) of Regulation S-K; or (ii) is otherwise considered a “non-employee
director” for purposes of Rule 16b-3.

(cc)    “Nonstatutory Stock Option” means any option granted pursuant to
Section 5 of the Plan that does not qualify as an Incentive Stock Option.

(dd)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

(ee)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase Ordinary Shares granted pursuant to the Plan.

(ff)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

(gg)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.

(hh)    “Ordinary Shares” or “Shares” means the ordinary shares in the capital
of the Company with a nominal value of US$0.0001 per share.

(ii)    “Other Stock Award” means an award based in whole or in part by
reference to the Ordinary Shares which is granted pursuant to the terms and
conditions of Section 6(d).

(jj)    “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of the Plan.

(kk)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

(ll)    “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(mm)    “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

 

25



--------------------------------------------------------------------------------

(nn)    “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).

(oo)    “Performance Criteria” means the one or more criteria that the Board
shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following as determined by the Board: (i) earnings (including earnings per share
and net earnings); (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization; (iv) total
shareholder return; (v) return on equity or average shareholder’s equity;
(vi) return on assets, investment, or capital employed; (vii) share price;
(viii) margin (including gross margin); (ix) income (before or after taxes); (x)
operating income; (xi) operating income after taxes; (xii) pre-tax profit;
(xiii) operating cash flow; (xiv) sales or revenue targets; (xv) increases in
revenue or product revenue; (xvi) expenses and cost reduction goals;
(xvii) improvement in or attainment of working capital levels; (xiii) economic
value added (or an equivalent metric); (xix) market share; (xx) cash flow;
(xxi) cash flow per share; (xxii) share price performance; (xxiii) debt
reduction; (xxiv) implementation or completion of projects or processes;
(xxv) customer satisfaction; (xxvi) shareholders’ equity; (xxvii) capital
expenditures; (xxiii) debt levels; (xxix) operating profit or net operating
profit; (xxx) workforce diversity; (xxxi) growth of net income or operating
income; (xxxii) billings; and (xxxiii) to the extent that an Award is not
intended to comply with
Section 162(m) of the Code, other measures of performance selected by the Board.

(pp)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Board (i) in the Award Agreement at the time
the Award is granted or (ii) in such other document setting forth the
Performance Goals at the time the Performance Goals are established, the Board
shall appropriately make adjustments in the method of calculating the attainment
of Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated Performance Goals;
(3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; and (5) to exclude the effects of any items that are ‘unusual’ in
nature or that occur ‘infrequently’ as determined under generally accepted
accounting principles.

(qq)    “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

(rr)    “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).

 

26



--------------------------------------------------------------------------------

(ss)    “Personal Data” has the same meaning as defined in the Data Protection
Acts 1988 and 2003.

(tt)    “Plan” means this Horizon Pharma Public Limited Company 2014 Equity
Incentive Plan.

(uu)    “Restricted Stock Award” means an award of Ordinary Shares which is
granted pursuant to the terms and conditions of Section 6(a).

(vv)    “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

(ww)    “Restricted Stock Unit Award” means a right to receive Ordinary Shares
which is granted pursuant to the terms and conditions of Section 6(b).

(xx)    “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.

(yy)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(zz)    “Securities Act” means the Securities Act of 1933, as amended.

(aaa)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Ordinary Shares that is granted pursuant to the terms and
conditions of Section 5.

(bbb)    “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

(ccc)    “Stock Award” means any right to receive Ordinary Shares granted under
the Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

(ddd)    “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement shall be subject to the terms and conditions of the
Plan.

(eee)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by

 

27



--------------------------------------------------------------------------------

reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

(fff)    “Ten Percent Shareholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) shares possessing more than ten percent
(10%) of the total combined voting power of all classes of shares of the Company
or any Affiliate.

 

28



--------------------------------------------------------------------------------

HORIZON PHARMA PUBLIC LIMITED COMPANY

2014 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement (the “Agreement”), Horizon Pharma Public Limited Company (the
“Company”) has granted you an option under its 2014 Equity Incentive Plan (the
“Plan”) to purchase the number of the Company’s Ordinary Shares indicated in
your Grant Notice at the exercise price indicated in your Grant Notice.
Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of Ordinary Shares subject to
your option and your exercise price per share referenced in your Grant Notice
may be adjusted from time to time for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. In the event that you are an
Employee eligible for overtime compensation under the United States Fair Labor
Standards Act of 1938, as amended (i.e., a “Non-Exempt Employee”), you may not
exercise your option until you have completed at least six (6) months of
Continuous Service measured from the Date of Grant specified in your Grant
Notice, notwithstanding any other provision of your option.

4. METHOD OF PAYMENT. Payment of the applicable exercise price is due in full
upon exercise of all or any part of your option. All amounts due are payable in
United States dollars based, if applicable, upon the local currency to United
States dollar exchange rate published in the West Coast edition of The Wall
Street Journal on the date of exercise of your option (or, if the date of
exercise is not a business day in the United States, the preceding business day
in the United States). You may not exercise your option, and no obligation shall
arise upon the Company to procure the issue or transfer of the Ordinary Shares,
unless and until the Company and/or any Affiliate are satisfied in their
absolute discretion that you have fully paid up in cash (or by check) the
nominal value of each Ordinary Share subject to the exercised portion of the
option. You may elect to make payment of the remaining portion of the option
exercise price by remittance for the amount payable or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

a. Provided that at the time of exercise the Ordinary Shares are publicly traded
and quoted regularly in a source the Board deems reliable, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Ordinary Shares, results in either the receipt of cash
(or check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.



--------------------------------------------------------------------------------

b. If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of Ordinary Shares issuable upon
exercise of your option by the largest whole number of Ordinary Shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that:

1) the Company shall accept a cash or other payment from you to the extent of
any remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole Ordinary Shares to be issued;

2) Ordinary Shares will no longer be subject to an Option and will not be
exercisable thereafter to the extent that (A) Ordinary Shares issuable upon
exercise are reduced to pay the exercise price pursuant to the “net exercise,”
(B) Ordinary Shares are delivered to you as a result of such exercise, and
(C) Ordinary Shares are withheld to satisfy tax withholding obligations.

5. WHOLE SHARES. You may exercise your option only for whole Ordinary Shares.

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the Ordinary Shares issuable
upon such exercise are then registered under the Securities Act or, if such
Ordinary Shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, including, without
limitation, the laws and regulations of the United States and your country of
residence, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.

7. TERM. You may not exercise your option before the commencement of its term or
after its term expires. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:

a. immediately upon the termination of your Continuous Service for Cause;

b. three (3) months after the termination of your Continuous Service for any
reason other than Cause, Disability or death, provided that if during any part
of such three (3)-month period you may not exercise your option solely because
of the condition set forth in the preceding paragraph relating to “Securities
Law Compliance,” your option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of three (3) months after the termination of your Continuous Service;

c. twelve (12) months after the termination of your Continuous Service due to
your Disability;



--------------------------------------------------------------------------------

d. eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

e. the Expiration Date indicated in your Grant Notice; or

f. the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the US federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or your permanent and total disability, as defined in
Section 22(e)(3) of the Code. The Company has provided for extended
exercisability of your option under certain circumstances for your benefit but
cannot guarantee that your option will necessarily be treated as an Incentive
Stock Option if you continue to provide services to the Company or an Affiliate
as a Consultant or Director after your employment terminates or if you otherwise
exercise your option more than three (3) months after the date your employment
with the Company or an Affiliate terminates.

8. EXERCISE.

a. You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by following the
option exercise instructions specified in your StockCross Financial Services
brokerage account including adequate provision for payment of the option
exercise price to the Company together with such additional documents as the
Company may then require.

b. By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the Ordinary Shares are subject at
the time of exercise, or (3) the disposition of Ordinary Shares acquired upon
such exercise.

c. By exercising your option you agree that, as a condition to any exercise of
your option, if you do not pay the nominal value of the Ordinary Shares by cash
or check, such nominal value will be automatically deducted from salary or base
wages due and payable to you.

d. If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the Ordinary Shares issued upon exercise
of your option that occurs within two (2) years after the date of your option
grant or within one (1) year after such Ordinary Shares are transferred upon
exercise of your option.

9. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company,



--------------------------------------------------------------------------------

you may designate a third party who, in the event of your death, shall
thereafter be entitled to exercise your option. In addition, if permitted by the
Company you may transfer your option to a trust if you are considered to be the
sole beneficial owner (determined under Section 671 of the Code and applicable
state law) while the option is held in the trust, provided that you and the
trustee enter into a transfer and other agreements required by the Company.

10. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

11. WITHHOLDING OBLIGATIONS.

a. At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations and social
security deduction obligations of the Company or an Affiliate, if any, which
arise in connection with the exercise of your option.

b. Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested Ordinary Shares otherwise issuable to
you upon the exercise of your option a number of whole Ordinary Shares having a
Fair Market Value, determined by the Company as of the date of exercise, not in
excess of the minimum amount of tax and social security contribution required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.

c. You may not exercise your option and no obligation shall arise upon the
Company to procure the issue or transfer of the Ordinary Shares unless and until
the Company and/or any Affiliate are satisfied in their absolute discretion that
either (i) you have made payment, or have made arrangements satisfactory to the
Company and/or any Affiliate for the payment to it of such sum as is sufficient
to meet any withholding liability to Taxation (defined below) in any
jurisdiction which is or would be recoverable from you following exercise of
your option and/or the issue of Ordinary Shares by the Company arising from such
exercise, and in respect of which the Company and/or any Affiliate is liable to
account in any jurisdiction; or (ii) you have entered into an agreement with the
Company and/or an Affiliate (in a form satisfactory to the Company or such
Affiliate) to ensure that such a payment is made by you including, without
limitation, amounts in respect of any employers’ social security (or the local
law equivalent thereof) or other forms of Taxation. Accordingly, you may not be
able to exercise



--------------------------------------------------------------------------------

your option when desired even though your option is vested, and the Company
shall have no obligation to issue a certificate for such Ordinary Shares or
release such Ordinary Shares from any escrow provided for herein unless such
obligations are satisfied. “Taxation” shall include all forms of taxation
including employees’ and employers’ social security, income tax and any other
taxes of whatever nature in any jurisdiction together with any amount payable by
an Affiliate in respect of which the Affiliate has a duty to account as a result
of any laws of any jurisdiction relating to taxation.

12. PERSONAL DATA. You understand that your employer, if applicable, the
Company, and/or its Affiliates hold certain personal information about you. This
information include your name, home address, telephone number, date of birth,
social security or equivalent tax identification number, salary, nationality,
job title, and details of your option grant and all Ordinary Shares subject to
such grant that have been granted, cancelled, vested, unvested, or are
outstanding (the “Personal Data”).

You hereby declare your express consent to allowing your employer to transfer
your Personal Data (name, home address, telephone number, date of birth, salary,
nationality, job title, and details of the option grant and all Ordinary Shares
subject to such grant) outside the country in which you are employed or retained
to its Affiliates, Horizon Pharma, Inc. and Horizon Pharma USA, Inc. which are
located in the United States and their parent entity, Horizon Pharma Public
Limited Company (together such entities are the “Company Group”). The legal
persons for whom such Personal Data are intended are: Horizon Pharma Public
Limited Company, Horizon Pharma, Inc., Horizon Pharma USA, Inc., StockCross
Financial Services and any other third party entity providing option and/or Plan
administration services to the Company and for the sole purpose of facilitating
the transactions contemplated by this Stock Agreement. You have the right to
access and correct your Personal Data by applying to the Company representative
identified on the Grant Notice (the “Representative”). You have the right to
revoke this consent at any time with future effect towards the Company Group by
providing written notice to the Representative of such revocation (the
“Revocation Notice”). You may also elect to exercise your option, to the extent
such option is vested, by following the option exercise instructions specified
in your StockCross Financial Services brokerage account and making provision for
payment of the applicable option exercise price to the Company concurrently with
your Revocation Notice, in which case your consent revocation will become
effective as soon as administratively practicable following the execution of
your option exercise election and the issuance of the Ordinary Shares subject to
the option to you. If you do not follow the option exercise instructions
specified in your StockCross Financial Services brokerage account or provide for
payment of the option exercise price along with your Revocation Notice, or to
the extent your option is unvested at the time you elect to provide a Revocation
Notice, then as soon as administratively practicable following the
Representative’s receipt of the Revocation Notice your consent revocation will
become effective and your option shall automatically immediately terminate and
be forfeited, and you will not receive any Ordinary Shares or any other
consideration in respect of such forfeited option.

13. ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:



--------------------------------------------------------------------------------

a. Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this option as a condition to participating
in the Plan and receipt of this option.

b. The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.

c. This option and any other options under the Plan are voluntary and occasional
and do not create any contractual or other right to receive future options or
other benefits in lieu of future options, even if similar options have been
granted repeatedly in the past.

d. All determinations with respect to any such future options, including, but
not limited to, the time or times when such options are made, the number of
Ordinary Shares, and performance and other conditions applied to the options,
will be at the sole discretion of the Company.

e. The value of the Ordinary Shares and this option is an extraordinary item of
compensation, which is outside the scope of your employment, service contract or
consulting agreement, if any. This option shall not form part of any past,
current or future entitlement to remuneration or benefits which you may have
under any contract of employment with the Company nor form any part of any such
contract of employment between you and the Company.

f. The Ordinary Shares, this option, or any income derived therefrom are a
potential bonus payment not paid in lieu of any cash salary compensation and not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, life or
accident insurance benefits, pension or retirement benefits or similar payments.

g. In the event of the involuntary termination of your Continuous Service, your
eligibility to receive Ordinary Shares or payments under the option or the Plan,
if any, will terminate effective as of the date that you are no longer actively
employed or retained regardless of any reasonable notice period mandated under
local law, except as expressly provided in the option.

h. The future value of the Ordinary Shares is unknown and cannot be predicted
with certainty. You do not have, and will not assert, any claim or entitlement
to compensation, indemnity or damages arising from the termination of this
option or diminution in value of the Ordinary Shares and you irrevocably release
the Company, its Affiliates and, if applicable, your employer, if different from
the Company, from any such claim that may arise.

i. The Plan and this option set forth the entire understanding between you, the
Company and any Affiliate regarding the acquisition of the Ordinary Shares and
supersedes all prior oral and written agreements pertaining to this option.

14. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers,



--------------------------------------------------------------------------------

Directors, Employees or Affiliates related to tax liabilities arising from your
option or your other compensation. In particular, you acknowledge that this
option is exempt from Section 409A of the Code only if the exercise price per
share specified in the Grant Notice is at least equal to the “fair market value”
per Ordinary Share on the Date of Grant and there is no other impermissible
deferral of compensation associated with the option.

15. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
other specified individuals to sell shares only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.

16. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting the Option you consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

17. MISCELLANEOUS.

a. The rights and obligations of the Company under your option shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your option
may only be assigned with the prior written consent of the Company.

b. You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

c. You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.

d. This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

e. All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.



--------------------------------------------------------------------------------

18. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. In addition, your option (and
any compensation paid or shares issued under your option) is subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

19. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

20. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the option subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

21. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the option which is then subject to restrictions as provided
herein.



--------------------------------------------------------------------------------

HORIZON PHARMA PUBLIC LIMITED COMPANY

STOCK OPTION GRANT NOTICE

(2014 EQUITY INCENTIVE PLAN)

Horizon Pharma Public Limited Company (the “Company”), pursuant to its 2014
Equity Incentive Plan (the “Plan”), hereby grants to you an option (the
“Option”) to purchase the Company’s Ordinary Shares. The following specific
terms of the Option can be obtained by logging on to your StockCross brokerage
account: [Optionholder, Date of Grant, Vesting Commencement Date, Number of
Ordinary Shares Subject to Option, Exercise Price (Per Share), Total Exercise
Price, Expiration Date, Type of Grant (Incentive Stock Option or Nonstatutory
Stock Option), Exercise Schedule, Vesting Schedule and Payment]. These specific
terms are incorporated by reference into this Grant Notice. This Option is
subject to all of the terms and conditions as set forth herein and in the Option
Agreement and the Plan, all of which are available on the StockCross website.

Additional Terms/Acknowledgements: You must electronically accept the Option by
logging into your StockCross account. If you have not set-up your StockCross
brokerage account, the following information provided below will assist you in
this process. Failure to do so may result in forfeiture of the Option. By
electronically accepting the Option, you acknowledge receipt of, and understand
and agree to, this Stock Option Grant Notice, the Option Agreement and the Plan.
You further acknowledge that as of the Date of Grant, this Stock Option Grant
Notice, the Option Agreement, and the Plan set forth the entire understanding
between you and the Company regarding the acquisition of shares in the Company
and supersede all prior oral and written agreements on that subject with the
exception of awards previously granted and delivered to you under the Plan.

STOCKCROSS FINANCIAL SERVICES BROKERAGE ACCOUNT

Horizon currently utilizes StockCross Financial Services as our online broker.
StockCross Financial Services offers an internet website for viewing option data
and for buying or selling your stock options.

To open your brokerage account (if you have not yet done so)

 

  •   Go to the StockCross website at www.stockcross.com

 

  •   Select the Green “Open an Account” menu item.

 

  •   Under the New Account Application screen, select “Employee Stock Plan
Account” button to proceed with the brokerage application.

 

  •   If any additional documentation is needed, StockCross will contact you
directly.

 

  •   Once the account is fully processed, you will receive a welcome email from
StockCross, containing your account number and other useful information. This is
generally within 72 hours.

If you have any questions or comments completing the brokerage application,
please contact StockCross Corporate Services at 800-338-3965.

Viewing your Award

 

  •   Login to www.trading.stockcross.com using you StockCross account number
and password established during registration

 

  •   Once logged into your StockCross account, select the menu item “Employee
Stock Plan.” This will bring you into another window screen which provides a
summary of your equity grants. Please note that to view this information, you
will need to disable popup blockers.

 

  •   Select “Portfolio.” This will show you all equity grants that you have
been granted.

Accepting your Award

 

  •   Login to www.trading.stockcross.com using you StockCross user name and
password established during registration



--------------------------------------------------------------------------------

  •   Once logged into your StockCross account, select the link to Employee
Stock Plans under the menu item “Employee Stock Plan.” This will bring you into
another window screen which provides a summary of your equity grants. Please
note that to view this information, you will need to disable popup blockers.

 

  •   Select “My Portfolio.” This will show you all equity grants that you have
been granted.

 

  •   For your new equity grant, in the first column, click on the Orange
“Accept Grant” Action Button.

 

  •   This will take you to an electronic acceptance window. For your reference,
the Equity Agreement applicable to the Award is provided. If you agree with the
terms and conditions of your equity grant, Place your name in the signature box,
type your name below, and check the agreement box. Click “Accept Grant to
complete the acceptance.

IMPORTANT REMINDER: In order to avoid forfeiture of your Award, you must
electronically accept your Award 30 days prior to your first vesting date.

Contact Horizon Pharma plc’s Global Equity Plan Administrator Garry Devine at
224-383-3037 or email gdevine@horizonpharma.com with any further questions
regarding your awards.



--------------------------------------------------------------------------------

HORIZON PHARMA PUBLIC LIMITED COMPANY

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”) and in consideration of your
services, Horizon Pharma Public Limited Company (the “Company”) has granted you
a Restricted Stock Unit Award (the “Award”) under its 2014 Equity Incentive Plan
(the “Plan”) for the number of restricted stock units referenced in the Grant
Notice. Capitalized terms not explicitly defined in this Agreement shall have
the same meanings given to them in the Plan or the Grant Notice, as applicable.
Except as otherwise explicitly provided herein, in the event of any conflict
between the terms in this Agreement and the Plan, the terms of the Plan shall
control.

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of Ordinary Shares that is equal to the number of restricted
stock units indicated in the Grant Notice (the “Stock Units”) at the Purchase
Price per Ordinary Share specified in your Grant Notice. As of the Date of
Grant, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of Stock Units subject to
the Award.

2. VESTING. Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Stock Units
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such Stock Units or the Ordinary Shares to be issued in
respect of such portion of the Award.

3. METHOD OF PAYMENT. On or before the time you receive a distribution of the
Ordinary Shares in settlement of your Stock Units, you hereby authorize the
Company or any Affiliate to satisfy the payment of the Purchase Price per
Ordinary Share with respect to such Ordinary Shares by withholding such payment
from payroll and any other cash amounts otherwise payable to you. If no cash
amounts are otherwise payable to you by the Company and available for such
deduction, you must provide timely payment of the applicable Purchase Price to
the Company via cash or check and no obligation shall arise upon the Company to
procure the issue or transfer of the Ordinary Shares unless and until the
Company and/or any Affiliate are satisfied in their absolute discretion that you
have satisfied such payment requirement. All amounts due are payable in United
States dollars based, if applicable, upon the local currency to United States
dollar exchange rate published in the West Coast edition of The Wall Street
Journal on the applicable payment date (or, if such date is not a business day
in the United States, the preceding business day in the United States).

 

1.



--------------------------------------------------------------------------------

4. NUMBER OF STOCK UNITS, ORDINARY SHARES AND PURCHASE PRICE.

a. The number of Stock Units subject to your Award and the Purchase Price per
Ordinary Share may be adjusted from time to time for Capitalization Adjustments,
as provided in the Plan. Furthermore, the Purchase Price per Ordinary Share will
be automatically adjusted from time to time, as applicable, such that it shall
at all times be equal to the nominal value per Ordinary Share as then in effect.
In no event will the Purchase Price per Ordinary Share be less than the nominal
value per Ordinary Share.

b. Any additional Stock Units that become subject to the Award pursuant to this
Section 4, if any, shall be subject, in a manner determined by the Board, to the
same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Stock Units covered by your Award.

c. Notwithstanding the provisions of this Section 4, no fractional shares or
rights for fractional Ordinary Shares shall be created pursuant to this
Section 4. The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 4.

5. SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act;
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, including,
without limitation, the laws and regulations of the United States and your
country of residence, and you will not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

6. TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Ordinary Shares subject to the Award until the shares are issued to you in
accordance with Section 7 of this Agreement. After the shares have been issued
to you, you are free to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in such shares provided that any such actions are in
compliance with the provisions herein, any applicable Company policies
(including, but not limited to, insider trading and window period policies) and
applicable securities laws. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Ordinary Shares to which you were entitled at the
time of your death pursuant to this Agreement.

7. DATE OF ISSUANCE.

a. To the extent the Award is exempt from application of Section 409A of the
Code and any state law of similar effect (collectively “Section 409A”), the
Company will deliver to you a number of Ordinary Shares equal to the number of
vested Stock Units subject to your Award, including any additional Stock Units
received pursuant to Section 4 above that relate to those vested Stock Units, on
the applicable vesting date(s). However, if a scheduled

 

2.



--------------------------------------------------------------------------------

delivery date falls on a date that is not a business day, such delivery date
shall instead fall on the next following business day. Notwithstanding the
foregoing, in the event that (i) any shares covered by your Award are scheduled
to be delivered on a day (the “Original Distribution Date”) that does not occur:
(A) during an open “window period” applicable to you under the Company’s policy
permitting officers, directors and other designated individuals to sell shares
only during certain “window” periods, in effect from time to time (the
“Policy”), (B) on a day on which you are permitted to sell Ordinary Shares
pursuant to a written plan that meets the requirements of Rule 10b5-1 under the
Exchange Act, as determined by the Company in accordance with the Policy, or
(C) on a date when you are otherwise permitted to sell Ordinary Shares on the
open market, and (ii) the Company elects not to satisfy its tax withholding
obligations by withholding shares from your distribution or withholding from
other compensation otherwise payable to you by the Company, then such shares
shall not be delivered on such Original Distribution Date and shall instead be
delivered on the first business day of the next occurring open “window period”
applicable to you pursuant to such Policy (regardless of whether you are still
providing continuous services at such time) or the next business day when you
are not prohibited from selling Ordinary Shares in the open market, but in no
event later than the fifteenth (15th) day of the third calendar month of the
calendar year following the calendar year in which the shares covered by the
Award vest. Delivery of the shares pursuant to the provisions of this
Section 7(a) is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulations Section 1.409A-1(b)(4)
and shall be construed and administered in such manner. The form of such
delivery of the shares (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.

b. The provisions of Appendix A to this Agreement will apply to the extent the
Award is subject to, and not exempt from, application of Section 409A (a
“Non-Exempt Award”).

8. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any Ordinary Shares
that are delivered to you in connection with your Award after such shares have
been delivered to you.

9. RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.

10. AWARD NOT A SERVICE CONTRACT.

a. Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in the Grant Notice or the
issuance of the shares in respect of your Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Agreement or the
Plan shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other

 

3.



--------------------------------------------------------------------------------

term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

b. By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to the vesting schedule provided in the Grant
Notice is earned only by continuing as an employee, director or consultant at
the will of the Company (not through the act of being hired, being granted this
Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.

11. WITHHOLDING OBLIGATIONS.

a. On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Ordinary Shares issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing you to tender a cash payment, (iii) permitting or requiring you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Restricted Stock Units to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding Ordinary Shares from the Ordinary Shares issued or otherwise
issuable to you in connection with the Award with a Fair Market Value (measured
as of the date Ordinary Shares are issued to pursuant to Section 7) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
Ordinary Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income; and provided
further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, such share withholding
procedure shall be subject to the express prior approval of the Company’s
Compensation Committee.

 

4.



--------------------------------------------------------------------------------

b. Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any
Ordinary Shares pursuant to this Award.

c. No obligation shall arise upon the Company to procure the issue or transfer
of the Ordinary Shares unless and until the Company and/or any Affiliate are
satisfied in their absolute discretion that either (i) you have made payment, or
have made arrangements satisfactory to the Company and/or any Affiliate for the
payment to it of such sum as is sufficient to meet any withholding liability to
Taxation (defined below) in any jurisdiction which is or would be recoverable
from you in connection with the vesting or the Award or the issuance of Ordinary
Shares by the Company in settlement of the Award, and in respect of which the
Company and/or any Affiliate is liable to account in any jurisdiction; or
(ii) you have entered into an agreement with the Company and/or an Affiliate (in
a form satisfactory to the Company or such Affiliate) to ensure that such a
payment is made by you including, without limitation, amounts in respect of any
employers’ social security (or the local law equivalent thereof) or other forms
of Taxation. Accordingly, the Company shall have no obligation to issue a
certificate for such Ordinary Shares or release such Ordinary Shares from any
escrow provided for herein unless such obligations are satisfied. “Taxation”
shall include all forms of taxation including employees’ and employers’ social
security, income tax and any other taxes of whatever nature in any jurisdiction
together with any amount payable by an Affiliate in respect of which the
Affiliate has a duty to account as a result of any laws of any jurisdiction
relating to taxation.

12. PERSONAL DATA. You understand that your employer, if applicable, the
Company, and/or its Affiliates hold certain personal information about you. This
information include your name, home address, telephone number, date of birth,
social security or equivalent tax identification number, salary, nationality,
job title, and details of your Award and all Ordinary Shares subject to your
Award that have been granted, cancelled, vested, unvested, or are outstanding
(the “Personal Data”).

You hereby declare your express consent to allowing your employer to transfer
your Personal Data (name, home address, telephone number, date of birth, salary,
nationality, job title, and details of the Award and all Ordinary Shares subject
to such grant) outside the country in which you are employed or retained to its
Affiliates, Horizon Pharma, Inc. and Horizon Pharma USA, Inc. which are located
in the United States and their parent entity, Horizon Pharma Public Limited
Company (together such entities are the “Company Group”). The legal persons for
whom such Personal Data are intended are: Horizon Pharma Public Limited Company,
Horizon Pharma, Inc., Horizon Pharma USA, Inc., StockCross Financial Services
and any other third party entity providing equity award and/or Plan
administration services to the Company and for the sole purpose of facilitating
the transactions contemplated by this Agreement. You have the right to access
and correct your Personal Data by applying to the Company representative
identified on the Grant Notice (the “Representative”). You have the right to
revoke this consent at any time with future effect towards the Company Group by
providing written notice to the Representative of such revocation (the
“Revocation Notice”) and as soon as administratively practicable following the
Representative’s receipt of the Revocation Notice your consent revocation will
become effective and your Award shall automatically immediately terminate and be
forfeited, and you will not receive any Ordinary Shares or any other
consideration in respect of such forfeited Award.

 

5.



--------------------------------------------------------------------------------

13. ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

a. Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award as a condition to participating
in the Plan and receipt of the Award.

b. The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.

c. This Award and any other equity awards granted under the Plan are voluntary
and occasional and do not create any contractual or other right to receive
future awards or other benefits in lieu of future awards, even if similar awards
have been granted repeatedly in the past.

d. All determinations with respect to any such future awards, including, but not
limited to, the time or times when such awards are granted, the number of
Ordinary Shares, and performance and other conditions applied to the awards,
will be at the sole discretion of the Company.

e. The value of the Ordinary Shares and this Award is an extraordinary item of
compensation, which is outside the scope of your employment, service contract or
consulting agreement, if any. This Award shall not form part of any past,
current or future entitlement to remuneration or benefits which you may have
under any contract of employment with the Company nor form any part of any such
contract of employment between you and the Company.

f. The Ordinary Shares, this Award, or any income derived therefrom are a
potential bonus payment not paid in lieu of any cash salary compensation and not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, life or
accident insurance benefits, pension or retirement benefits or similar payments.

g. In the event of the involuntary termination of your Continuous Service, your
eligibility to receive Ordinary Shares or payments under the Award or the Plan,
if any, will terminate effective as of the date that you are no longer actively
employed or retained regardless of any reasonable notice period mandated under
local law, except as expressly provided in the Agreement.

h. The future value of the Ordinary Shares is unknown and cannot be predicted
with certainty. You do not have, and will not assert, any claim or entitlement
to compensation, indemnity or damages arising from the termination of this award
or diminution in value of the Ordinary Shares and you irrevocably release the
Company, its Affiliates and, if applicable, your employer, if different from the
Company, from any such claim that may arise.

 

6.



--------------------------------------------------------------------------------

i. The Plan and this Agreement set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the Ordinary Shares
and supersedes all prior oral and written agreements pertaining to this Award.

14. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a shareholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 7 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a shareholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

15. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
other specified individuals to sell shares only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.

16. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing (including electronically) and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award you consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

17. MISCELLANEOUS.

a. The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

b. You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

c. You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

 

7.



--------------------------------------------------------------------------------

d. This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

e. All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

18. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control. In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.

19. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

20. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

21. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

8.



--------------------------------------------------------------------------------

22. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

 

9.



--------------------------------------------------------------------------------

Appendix A

The provisions set forth on this Appendix A shall apply to the extent the Award
is a Non-Exempt Award and shall supersede any provisions to the contrary set
forth in the Plan or in any other section of the Agreement to which this
Appendix A is attached.

1. The provisions of this Section 1 are intended to apply to the extent your
Award is a Non-Exempt Award because of the terms of a severance arrangement or
other agreement between you and the Company, if any, that provide for
acceleration of vesting of your Award and issuance of the shares in respect of
the Award upon your termination of employment or separation from service (as
such term is defined in Section 409A(a)(2)(A)(i) of the Code (and without regard
to any alternative definition thereunder) (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).
To the extent your Award is a Non-Exempt Award due to application of a
Non-Exempt Severance Arrangement, the following provisions in this Section 1 of
Appendix A shall supersede anything to the contrary in Section 6(a) of the Award
Agreement.

a. If your Award vests in the ordinary course during your Continuous Service in
accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, in
no event will the shares be issued in respect of your Award any later than the
later of: (i) December 31st of the calendar year that includes the applicable
vesting date and (ii) the 60th day that follows the applicable vesting date.

b. If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of your
Award and, therefore, are part of the terms of your Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in
Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation from Service,
or, if earlier, the date of your death that occurs within such six month period.

c. If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the date of grant of
the Award and, therefore, are not a part of the terms of your Award on the date
of grant, then such acceleration of vesting of your Award shall not accelerate
the issuance date of the shares, but the shares shall instead be issued on the
same schedule as set forth in the Grant Notice as if they had vested in the
ordinary course during your Continuous Service, notwithstanding the vesting
acceleration of the Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).

 

10.



--------------------------------------------------------------------------------

2. Permitted Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Employees and Consultants. The provisions in this Section 2 shall apply and
shall supersede anything to the contrary that may be set forth in the Plan with
respect to the permitted treatment of your Non-Exempt Award in connection with a
Corporate Transaction if you were either an Employee or Consultant upon the
applicable date of grant of your Non-Exempt Award.

a. Vested Non-Exempt Awards: To the extent your Non-Exempt Award has vested in
accordance with its terms upon or prior to the date of a Corporate Transaction
(such portion of your Non-Exempt Award is a “Vested Non-Exempt Award”), then the
following provisions shall apply.

1) If the Corporate Transaction is also a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
Company’s assets, as described in Section 409A(a)(2)(A)(v) of the Code and
Treasury Regulations Section 1.409A-3(i)(5) (a “409A Change of Control”), then
the surviving or acquiring corporation (or its parent company) (the “Acquiring
Entity”) may not assume, continue or substitute your Vested Non-Exempt Award.
Upon the 409A Change of Control the settlement of your Vested Non-Exempt Award
will automatically be accelerated and the shares will be immediately issued in
respect of your Vested Non-Exempt Award. Alternatively, the Company may instead
provide that you will receive a cash settlement equal to the Fair Market Value
of the shares that would otherwise be issued to you upon the 409A Change of
Control.

2) If the Corporate Transaction is not also a 409A Change of Control, then the
Acquiring Entity must either assume, continue or substitute your Vested
Non-Exempt Award. The shares to be issued in respect of your Vested Non-Exempt
Award shall be issued to you by the Acquiring Entity on the same schedule that
the shares would have been issued to you if the Corporate Transaction had not
occurred. In the Acquiring Entity’s discretion, in lieu of an issuance of
shares, the Acquiring Entity may instead substitute a cash payment on each
applicable issuance date, equal to the Fair Market Value of the shares that
would otherwise be issued to you on such issuance dates, with the determination
of the Fair Market Value of the shares made on the date of the Corporate
Transaction.

b. Unvested Non-Exempt Awards. To the extent your Non-Exempt Award has not
vested in accordance with its terms upon or prior to the date of any Corporate
Transaction, (such portion of your Non-Exempt Award is an “Unvested Non-Exempt
Award”), then the following provisions shall apply.

1) If the Acquiring Entity will not assume, substitute or continue your Unvested
Non-Exempt Award, then such Award shall automatically terminate and be forfeited
upon the Corporate Transaction with no consideration payable to you in respect
of your forfeited Unvested Non-Exempt Award. Notwithstanding the foregoing, to
the extent permitted and in compliance with the requirements of Section 409A,
the Company may in its discretion determine to elect to accelerate the vesting
and settlement of the Unvested Non-Exempt Award upon the Corporate Transaction,
or instead substitute a cash payment equal to the Fair Market Value of such
shares that would otherwise be issued to you, as further provided in
Section 4(b) below. In the absence of such discretionary election by the
Company, your Unvested Non-Exempt Award shall be forfeited without payment of
any consideration to you if the Acquiring Entity will not assume, substitute or
continue your Unvested Non-Exempt Award in connection with the Corporate
Transaction.

 

11.



--------------------------------------------------------------------------------

2) The foregoing treatment shall apply with respect to all Unvested Non-Exempt
Awards upon any Corporate Transaction, and regardless of whether or not such
Corporate Transaction is also a 409A Change of Control.

3. Permitted Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Non-Employee Directors. If you were a Director but not an Employee on the
applicable grant date of your Non-Exempt Award and (“Non-Exempt Director
Award”), the following provisions shall apply and shall supersede anything to
the contrary that may be set forth in the Plan with respect to the permitted
treatment of your Non-Exempt Director Award in connection with a Corporate
Transaction.

a. If the Corporate Transaction is also a 409A Change of Control then the
Acquiring Entity may not assume, continue or substitute your Non-Exempt Director
Award. Upon the 409A Change of Control the vesting and settlement of your
Non-Exempt Director Award will automatically be accelerated and the shares will
be immediately issued to you in respect of the Non-Exempt Director Award.
Alternatively, the Company may provide that you will instead receive a cash
settlement equal to the Fair Market Value of the shares that would otherwise be
issued to you upon the 409A Change of Control pursuant to the preceding
provision.

b. If the Corporate Transaction is not also a 409A Change of Control, then the
Acquiring Entity must either assume, continue or substitute your Non-Exempt
Director Award. Unless otherwise determined by the Board, your Non-Exempt
Director Award will remain subject to the same vesting and forfeiture
restrictions that were applicable to the Award prior to the Corporate
Transaction. The shares to be issued in respect of your Non-Exempt Director
Award shall be issued to your by the Acquiring Entity on the same schedule that
the shares would have been issued to you if the Corporate Transaction had not
occurred. In the Acquiring Entity’s discretion, in lieu of an issuance of
shares, the Acquiring Entity may instead substitute a cash payment on each
applicable issuance date, equal to the Fair Market Value of the shares that
would otherwise be issued to you on such issuance dates, with the determination
of Fair Market Value made on the date of the Corporate Transaction.

4. General Superseding Provisions. The provisions in this Section 4 shall apply
and supersede anything to the contrary that may be set forth in the Plan, the
Grant Notice or in any other section of the Agreement with respect to the
permitted treatment of your Non-Exempt Award:

a. Any exercise by the Board of discretion to accelerate the vesting of your
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the shares in respect of the Non-Exempt Award unless earlier issuance
of the shares upon the applicable vesting dates would be in compliance with the
requirements of Section 409A.

b. The Company explicitly reserves the right to earlier settle your Non-Exempt
Award to the extent permitted and in compliance with the requirements of
Section 409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).

 

12.



--------------------------------------------------------------------------------

c. To the extent the terms of your Non-Exempt Award provide that it will be
settled upon a Change in Control or Corporate Transaction, to the extent it is
required for compliance with the requirements of Section 409A, the Change in
Control or Corporate Transaction event triggering settlement must also
constitute a 409A Change of Control. To the extent the terms of your Non-Exempt
Award provides that it will be settled upon a termination of employment or
termination of Continuous Service, to the extent it is required for compliance
with the requirements of Section 409A, the termination event triggering
settlement must also constitute a Separation From Service. However, if at the
time the shares would otherwise be issued to you in connection with your
“separation from service” you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation From Service,
or, if earlier, the date of your death that occurs within such six month period.

5. Section 409A Compliance. The provisions in this Agreement for delivery of the
shares in respect of the Non-Exempt Award are intended to comply with the
requirements of Section 409A so that the delivery of the shares to you in
respect of your Non-Exempt Award will not trigger the additional tax imposed
under Section 409A, and any ambiguities herein will be so interpreted.

 

13.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

HORIZON PHARMA PUBLIC LIMITED COMPANY

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”) and in consideration of your
services, Horizon Pharma Public Limited Company (the “Company”) has granted you
a Restricted Stock Unit Award (the “Award”) under its 2014 Equity Incentive Plan
(the “Plan”) for the number of restricted stock units referenced in the Grant
Notice. Capitalized terms not explicitly defined in this Agreement shall have
the same meanings given to them in the Plan or the Grant Notice, as applicable.
Except as otherwise explicitly provided herein, in the event of any conflict
between the terms in this Agreement and the Plan, the terms of the Plan shall
control.

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

1.    GRANT OF THE AWARD. This Award represents your right to be issued on a
future date the number of Ordinary Shares that is equal to the number of
restricted stock units indicated in the Grant Notice (the “Stock Units”) at the
Purchase Price per Ordinary Share specified in your Grant Notice. As of the Date
of Grant, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of Stock Units subject to
the Award.

2.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Stock Units
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such Stock Units or the Ordinary Shares to be issued in
respect of such portion of the Award.

3.    METHOD OF PAYMENT. On or before the time you receive a distribution of the
Ordinary Shares in settlement of your Stock Units, you hereby authorize the
Company or any Affiliate to satisfy the payment of the Purchase Price per
Ordinary Share with respect to such Ordinary Shares by withholding such payment
from payroll and any other cash amounts otherwise payable to you. If no cash
amounts are otherwise payable to you by the Company and available for such
deduction, you must provide timely payment of the applicable Purchase Price to
the Company via cash or check and no obligation shall arise upon the Company to
procure the issue or transfer of the Ordinary Shares unless and until the
Company and/or any Affiliate are satisfied in their absolute discretion that you
have satisfied such payment requirement. All amounts due are payable in United
States dollars based, if applicable, upon the local currency to United States
dollar exchange rate published in the West Coast edition of The Wall Street
Journal on the applicable payment date (or, if such date is not a business day
in the United States, the preceding business day in the United States).

 

1.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

4.    NUMBER OF STOCK UNITS, ORDINARY SHARES AND PURCHASE PRICE.

(a)    The number of Stock Units subject to your Award and the Purchase Price
per Ordinary Share may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan. Furthermore, the Purchase Price per
Ordinary Share will be automatically adjusted from time to time, as applicable,
such that it shall at all times be equal to the nominal value per Ordinary Share
as then in effect. In no event will the Purchase Price per Ordinary Share be
less than the nominal value per Ordinary Share.

(b)    Any additional Stock Units that become subject to the Award pursuant to
this Section 4, if any, shall be subject, in a manner determined by the Board,
to the same forfeiture restrictions, restrictions on transferability, and time
and manner of delivery as applicable to the other Stock Units covered by your
Award.

(c)    Notwithstanding the provisions of this Section 4, no fractional shares or
rights for fractional Ordinary Shares shall be created pursuant to this
Section 4. The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 4.

5.    SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act;
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, including,
without limitation, the laws and regulations of the United States and your
country of residence, and you will not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

6.    TRANSFER RESTRICTIONS.

(a)    Your Award is not transferable, except by will or by the laws of descent
and distribution. In addition to any other limitation on transfer created by
applicable securities laws, you agree not to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in any of the Ordinary Shares
subject to the Award until the shares are issued to you in accordance with
Section 7 of this Agreement, subject to the additional restrictions set forth in
Section 6(b) below. Notwithstanding the foregoing, by delivering written notice
to the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Ordinary Shares to which you were entitled at the time of
your death pursuant to this Agreement.

(b)    Any Ordinary Shares issued to you in settlement of the Award may not be
transferred, sold or otherwise disposed of by you within the one (1) year period
that commences on the date the shares are issued to you (the “Holding Period”);
provided that nothing in this Section 6(b) shall prohibit the disposition of
Ordinary Shares in connection with a Change in Control or the withholding of
shares that would otherwise be issued pursuant to the Award in satisfaction of
applicable withholding taxes. After the Holding Period has expired, you are free
to assign, hypothecate, donate, encumber or otherwise dispose of any interest in
such issued Ordinary Shares provided that any such actions are in compliance
with the provisions herein, any applicable Company policies (including, but not
limited to, insider trading and window period policies) and applicable
securities laws.

 

2.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

7.    DATE OF ISSUANCE.

(a)    To the extent the Award is exempt from application of Section 409A of the
Code and any state law of similar effect (collectively “Section 409A”), the
Company will deliver to you a number of Ordinary Shares equal to the number of
vested Stock Units subject to your Award, including any additional Stock Units
received pursuant to Section 4 above that relate to those vested Stock Units, on
the applicable vesting date(s). However, if a scheduled delivery date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day. Delivery of the shares pursuant to the provisions
of this Section 7(a) is intended to comply with the requirements for the
short-term deferral exemption available under Treasury Regulations
Section 1.409A-1(b)(4) and shall be construed and administered in such manner.
The form of such delivery of the shares (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.

(b)    The provisions of Appendix A to this Agreement will apply to the extent
the Award is subject to, and not exempt from, application of Section 409A (a
“Non-Exempt Award”).

8.    DIVIDENDS.    You shall receive no benefit or adjustment to your Award
with respect to any cash dividend, stock dividend or other distribution that
does not result from a Capitalization Adjustment as provided in the Plan;
provided, however, that this sentence shall not apply with respect to any
Ordinary Shares that are delivered to you in connection with your Award after
such shares have been delivered to you.

9.    RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.

10.    AWARD NOT A SERVICE CONTRACT.

(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in the Grant Notice or the
issuance of the shares in respect of your Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Agreement or the
Plan shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

 

3.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice is earned only by continuing as an employee, director or consultant
at the will of the Company (not through the act of being hired, being granted
this Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.

11.    WITHHOLDING OBLIGATIONS.

(a)    On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Ordinary Shares issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your Award, as
calculated based upon the maximum permitted withholding rate (the “Withholding
Taxes”). Additionally, unless you satisfy the requirements set forth in
Section 11(b) the Company will satisfy the Withholding Taxes obligation relating
to your Award by withholding Ordinary Shares from the Ordinary Shares issued or
otherwise issuable to you in connection with the Award with a Fair Market Value
(measured as of the date Ordinary Shares are issued to pursuant to Section 7)
equal to the amount of such Withholding Taxes; provided, however, that the
number of such Ordinary Shares so withheld shall not exceed the amount necessary
to satisfy the Company’s tax withholding obligations as calculated using the
maximum statutory withholding rates for federal, state, local and foreign tax
purposes, including payroll taxes (the “Share Withholding Procedure”). Any
adverse consequences to you arising in connection with such Share Withholding
Procedure shall be your sole responsibility.

(b)    Unless you timely provide Horizon with each of the following, a Share
Withholding Procedure will be automatically applied to your Award:

(i)    Written notice at least 10 days prior to the vesting date that you intend
to pay the Withholding Taxes via a cash or check payment, and

(ii)    Cash or check payment of the total amount of the Withholding Taxes by
the vesting date.

If the Share Withholding Procedure is applied to your Award then on the Vesting
Date Horizon will automatically reduce the number of shares issuable pursuant to
your Award by the maximum number of whole Horizon shares with a fair market
value that at such time does not exceed the Withholding Taxes, and you will be
issued only the net remaining number of Horizon

 

4.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

shares. Any remaining portion of the Withholding Taxes that is less than the
fair market value of one Horizon share will be withheld from other payroll
compensation otherwise payable to you. In determining the fair market value of
Horizon’s shares for such purposes, the closing price of Horizon’s shares on the
Vesting Date will apply.

(c)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Ordinary Shares pursuant to this Award.

(d)    No obligation shall arise upon the Company to procure the issue or
transfer of the Ordinary Shares unless and until the Company and/or any
Affiliate are satisfied in their absolute discretion that either (i) you have
made payment, or have made arrangements satisfactory to the Company and/or any
Affiliate for the payment to it of such sum as is sufficient to meet any
withholding liability to Taxation (defined below) in any jurisdiction which is
or would be recoverable from you in connection with the vesting or the Award or
the issuance of Ordinary Shares by the Company in settlement of the Award, and
in respect of which the Company and/or any Affiliate is liable to account in any
jurisdiction; or (ii) you have entered into an agreement with the Company and/or
an Affiliate (in a form satisfactory to the Company or such Affiliate) to ensure
that such a payment is made by you including, without limitation, amounts in
respect of any employers’ social security (or the local law equivalent thereof)
or other forms of Taxation. Accordingly, the Company shall have no obligation to
issue a certificate for such Ordinary Shares or release such Ordinary Shares
from any escrow provided for herein unless such obligations are satisfied.
“Taxation” shall include all forms of taxation including employees’ and
employers’ social security, income tax and any other taxes of whatever nature in
any jurisdiction together with any amount payable by an Affiliate in respect of
which the Affiliate has a duty to account as a result of any laws of any
jurisdiction relating to taxation.

12.    PERSONAL DATA. You understand that your employer, if applicable, the
Company, and/or its Affiliates hold certain personal information about you. This
information include your name, home address, telephone number, date of birth,
social security or equivalent tax identification number, salary, nationality,
job title, and details of your Award and all Ordinary Shares subject to your
Award that have been granted, cancelled, vested, unvested, or are outstanding
(the “Personal Data”).

You hereby declare your express consent to allowing your employer to transfer
your Personal Data (name, home address, telephone number, date of birth, salary,
nationality, job title, and details of the Award and all Ordinary Shares subject
to such grant) outside the country in which you are employed or retained to its
Affiliates, Horizon Pharma, Inc. and Horizon Pharma USA, Inc. which are located
in the United States and their parent entity, Horizon Pharma Public Limited
Company (together such entities are the “Company Group”). The legal persons for
whom such Personal Data are intended are: Horizon Pharma Public Limited Company,
Horizon Pharma, Inc., Horizon Pharma USA, Inc., StockCross Financial Services
and any other third party entity providing equity award and/or Plan
administration services to the Company and for the sole purpose of facilitating
the transactions contemplated by this Agreement. You have the right to access
and correct your Personal Data by applying to the Company representative
identified on the Grant Notice (the “Representative”). You have the right to
revoke this consent at any time with future effect towards the Company Group by
providing written notice to the

 

5.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

Representative of such revocation (the “Revocation Notice”) and as soon as
administratively practicable following the Representative’s receipt of the
Revocation Notice your consent revocation will become effective and your Award
shall automatically immediately terminate and be forfeited, and you will not
receive any Ordinary Shares or any other consideration in respect of such
forfeited Award.

13.    ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

(a)    Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award as a condition to participating
in the Plan and receipt of the Award.

(b)    The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.

(c)    This Award and any other equity awards granted under the Plan are
voluntary and occasional and do not create any contractual or other right to
receive future awards or other benefits in lieu of future awards, even if
similar awards have been granted repeatedly in the past.

(d)    All determinations with respect to any such future awards, including, but
not limited to, the time or times when such awards are granted, the number of
Ordinary Shares, and performance and other conditions applied to the awards,
will be at the sole discretion of the Company.

(e)    The value of the Ordinary Shares and this Award is an extraordinary item
of compensation, which is outside the scope of your employment, service contract
or consulting agreement, if any. This Award shall not form part of any past,
current or future entitlement to remuneration or benefits which you may have
under any contract of employment with the Company nor form any part of any such
contract of employment between you and the Company.

(f)    The Ordinary Shares, this Award, or any income derived therefrom are a
potential bonus payment not paid in lieu of any cash salary compensation and not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, life or
accident insurance benefits, pension or retirement benefits or similar payments.

(g)    In the event of the involuntary termination of your Continuous Service,
your eligibility to receive Ordinary Shares or payments under the Award or the
Plan, if any, will terminate effective as of the date that you are no longer
actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in the Agreement.

(h)    The future value of the Ordinary Shares is unknown and cannot be
predicted with certainty. You do not have, and will not assert, any claim or
entitlement to compensation, indemnity or damages arising from the termination
of this award or diminution in value of the Ordinary Shares and you irrevocably
release the Company, its Affiliates and, if applicable, your employer, if
different from the Company, from any such claim that may arise.

 

6.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

(i)    The Plan and this Agreement set forth the entire understanding between
you, the Company and any Affiliate regarding the acquisition of the Ordinary
Shares and supersedes all prior oral and written agreements pertaining to this
Award.

14.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a shareholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 7 of this Agreement.    Upon such
issuance, you will obtain full voting and other rights as a shareholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

15.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
other specified individuals to sell shares only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.

16.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing (including electronically) and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.
Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and this Award by
electronic means or to request your consent to participate in the Plan by
electronic means. By accepting this Award you consent to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

17.    MISCELLANEOUS.

(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

7.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.

(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.

19.    CLAWBACK/RECOUPMENT. Your Award (and any compensation paid or shares
issued under your Award) is subject to recoupment or recovery by the Company in
accordance with the terms of: (i) the Company’s Incentive Compensation
Recoupment Policy, (ii) The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, and (iii) any
compensation recovery policy otherwise required by applicable law or listing
requirements, in each case to the extent applicable.

20.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

21.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

22.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the

 

8.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

23.    NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by accepting
this Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

 

9.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

Appendix A

The provisions set forth on this Appendix A shall apply to the extent the Award
is a Non-Exempt Award and shall supersede any provisions to the contrary set
forth in the Plan or in any other section of the Agreement to which this
Appendix A is attached.

1.    The provisions of this Section 1 are intended to apply to the extent your
Award is a Non-Exempt Award because of the terms of a severance arrangement or
other agreement between you and the Company, if any, that provide for
acceleration of vesting of your Award and issuance of the shares in respect of
the Award upon your termination of employment or separation from service (as
such term is defined in Section 409A(a)(2)(A)(i) of the Code (and without regard
to any alternative definition thereunder) (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).
To the extent your Award is a Non-Exempt Award due to application of a
Non-Exempt Severance Arrangement, the following provisions in this Section 1 of
Appendix A shall supersede anything to the contrary in Section 6(a) of the Award
Agreement.

(a)    If your Award vests in the ordinary course during your Continuous Service
in accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, in
no event will the shares be issued in respect of your Award any later than the
later of: (i) December 31st of the calendar year that includes the applicable
vesting date and (ii) the 60th day that follows the applicable vesting date.

(b)    If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of your
Award and, therefore, are part of the terms of your Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in
Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation from Service,
or, if earlier, the date of your death that occurs within such six month period.

(c)    If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the date of grant of
the Award and, therefore, are not a part of the terms of your Award on the date
of grant, then such acceleration of vesting of your Award shall not accelerate
the issuance date of the shares, but the shares shall instead be issued on the
same schedule as set forth in the Grant Notice as if they had vested in the
ordinary course during your Continuous Service, notwithstanding the vesting
acceleration of the Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).

 

10.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

2.    Permitted Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Employees and Consultants. The provisions in this Section 2 shall apply and
shall supersede anything to the contrary that may be set forth in the Plan with
respect to the permitted treatment of your Non-Exempt Award in connection with a
Corporate Transaction if you were either an Employee or Consultant upon the
applicable date of grant of your Non-Exempt Award.

(a)    Vested Non-Exempt Awards: To the extent your Non-Exempt Award has vested
in accordance with its terms upon or prior to the date of a Corporate
Transaction (such portion of your Non-Exempt Award is a “Vested Non-Exempt
Award”), then the following provisions shall apply.

(i)    If the Corporate Transaction is also a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company’s assets, as described in Section 409A(a)(2)(A)(v) of the Code
and Treasury Regulations Section 1.409A-3(i)(5) (a “409A Change of Control”),
then the surviving or acquiring corporation (or its parent company) (the
“Acquiring Entity”) may not assume, continue or substitute your Vested
Non-Exempt Award. Upon the 409A Change of Control the settlement of your Vested
Non-Exempt Award will automatically be accelerated and the shares will be
immediately issued in respect of your Vested Non-Exempt Award. Alternatively,
the Company may instead provide that you will receive a cash settlement equal to
the Fair Market Value of the shares that would otherwise be issued to you upon
the 409A Change of Control.

(ii)    If the Corporate Transaction is not also a 409A Change of Control, then
the Acquiring Entity must either assume, continue or substitute your Vested
Non-Exempt Award. The shares to be issued in respect of your Vested Non-Exempt
Award shall be issued to you by the Acquiring Entity on the same schedule that
the shares would have been issued to you if the Corporate Transaction had not
occurred. In the Acquiring Entity’s discretion, in lieu of an issuance of
shares, the Acquiring Entity may instead substitute a cash payment on each
applicable issuance date, equal to the Fair Market Value of the shares that
would otherwise be issued to you on such issuance dates, with the determination
of the Fair Market Value of the shares made on the date of the Corporate
Transaction.

(b)    Unvested Non-Exempt Awards. To the extent your Non-Exempt Award has not
vested in accordance with its terms upon or prior to the date of any Corporate
Transaction, (such portion of your Non-Exempt Award is an “Unvested Non-Exempt
Award”), then the following provisions shall apply.

(i)    If the Acquiring Entity will not assume, substitute or continue your
Unvested Non-Exempt Award, then such Award shall automatically terminate and be
forfeited upon the Corporate Transaction with no consideration payable to you in
respect of your forfeited Unvested Non-Exempt Award. Notwithstanding the
foregoing, to the extent permitted and in compliance with the requirements of
Section 409A, the Company may in its discretion determine to elect to accelerate
the vesting and settlement of the Unvested Non-Exempt Award upon the Corporate
Transaction, or instead substitute a cash payment equal to the Fair Market Value
of such shares that would otherwise be issued to you, as further provided in
Section 4(b) below. In the absence of such discretionary election by the
Company, your Unvested Non-Exempt Award shall be forfeited without payment of
any consideration to you if the Acquiring Entity will not assume, substitute or
continue your Unvested Non-Exempt Award in connection with the Corporate
Transaction.

 

11.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

(ii)    The foregoing treatment shall apply with respect to all Unvested
Non-Exempt Awards upon any Corporate Transaction, and regardless of whether or
not such Corporate Transaction is also a 409A Change of Control.

3.    Permitted Treatment of Non-Exempt Awards Upon a Corporate Transaction for
Non-Employee Directors. If you were a Director but not an Employee on the
applicable grant date of your Non-Exempt Award and (“Non-Exempt Director
Award”), the following provisions shall apply and shall supersede anything to
the contrary that may be set forth in the Plan with respect to the permitted
treatment of your Non-Exempt Director Award in connection with a Corporate
Transaction.

(a)    If the Corporate Transaction is also a 409A Change of Control then the
Acquiring Entity may not assume, continue or substitute your Non-Exempt Director
Award. Upon the 409A Change of Control the vesting and settlement of your
Non-Exempt Director Award will automatically be accelerated and the shares will
be immediately issued to you in respect of the Non-Exempt Director Award.
Alternatively, the Company may provide that you will instead receive a cash
settlement equal to the Fair Market Value of the shares that would otherwise be
issued to you upon the 409A Change of Control pursuant to the preceding
provision.

(b)    If the Corporate Transaction is not also a 409A Change of Control, then
the Acquiring Entity must either assume, continue or substitute your Non-Exempt
Director Award. Unless otherwise determined by the Board, your Non-Exempt
Director Award will remain subject to the same vesting and forfeiture
restrictions that were applicable to the Award prior to the Corporate
Transaction. The shares to be issued in respect of your Non-Exempt Director
Award shall be issued to your by the Acquiring Entity on the same schedule that
the shares would have been issued to you if the Corporate Transaction had not
occurred. In the Acquiring Entity’s discretion, in lieu of an issuance of
shares, the Acquiring Entity may instead substitute a cash payment on each
applicable issuance date, equal to the Fair Market Value of the shares that
would otherwise be issued to you on such issuance dates, with the determination
of Fair Market Value made on the date of the Corporate Transaction.

4.    General Superseding Provisions. The provisions in this Section 4 shall
apply and supersede anything to the contrary that may be set forth in the Plan,
the Grant Notice or in any other section of the Agreement with respect to the
permitted treatment of your Non-Exempt Award:

(a)    Any exercise by the Board of discretion to accelerate the vesting of your
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the shares in respect of the Non-Exempt Award unless earlier issuance
of the shares upon the applicable vesting dates would be in compliance with the
requirements of Section 409A.

(b)    The Company explicitly reserves the right to earlier settle your
Non-Exempt Award to the extent permitted and in compliance with the requirements
of Section 409A, including pursuant to any of the exemptions available in
Treasury Regulations Section 1.409A-3(j)(4)(ix).

 

12.



--------------------------------------------------------------------------------

[Form for Section 16 Executive Officers]

 

(c)    To the extent the terms of your Non-Exempt Award provide that it will be
settled upon a Change in Control or Corporate Transaction, to the extent it is
required for compliance with the requirements of Section 409A, the Change in
Control or Corporate Transaction event triggering settlement must also
constitute a 409A Change of Control. To the extent the terms of your Non-Exempt
Award provides that it will be settled upon a termination of employment or
termination of Continuous Service, to the extent it is required for compliance
with the requirements of Section 409A, the termination event triggering
settlement must also constitute a Separation From Service. However, if at the
time the shares would otherwise be issued to you in connection with your
“separation from service” you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six (6) months following the date of your Separation From Service,
or, if earlier, the date of your death that occurs within such six month period.

5.    Section 409A Compliance. The provisions in this Agreement for delivery of
the shares in respect of the Non-Exempt Award are intended to comply with the
requirements of Section 409A so that the delivery of the shares to you in
respect of your Non-Exempt Award will not trigger the additional tax imposed
under Section 409A, and any ambiguities herein will be so interpreted.

 

13.



--------------------------------------------------------------------------------

HORIZON PHARMA PUBLIC LIMITED COMPANY

RESTRICTED STOCK UNIT GRANT NOTICE

(2014 EQUITY INCENTIVE PLAN)

Horizon Pharma Public Limited Company (the “Company”), pursuant to its 2014
Equity Incentive Plan (the “Plan”), hereby grants to you a restricted stock unit
award (the “Award”) to purchase the Company’s Ordinary Shares. The following
specific terms of the Award can be obtained by logging on to your StockCross
brokerage account: [Participant, Date of Grant, Vesting Commencement Date,
Number of Restricted Stock Units, Purchase Price per Ordinary Share, Vesting
Schedule and Issuance Schedule]. These specific terms are incorporated by
reference into this Grant Notice. This Award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Agreement (the
“Award Agreement”) and the Plan, all of which are available on the StockCross
website. Capitalized terms are defined in the Plan or the Award Agreement shall
have the meanings set forth in the Plan or the Award Agreement. The Purchase
Price per Ordinary Share that may be issued in settlement of your Award is equal
to the nominal value per Ordinary Share as of the Date of Grant and is subject
to adjustment as provided in Section 4 of the Award Agreement.

Additional Terms/Acknowledgements: You must electronically accept the Award by
logging into your StockCross account. If you have not set-up your StockCross
brokerage account, the following information provided below will assist you in
this process. Failure to do so may result in forfeiture of the Award. By
electronically accepting the Award, you acknowledge receipt of, and understand
and agree to, this Restricted Stock Unit Grant Notice, the Award Agreement and
the Plan. You further acknowledge that as of the Date of Grant, this Restricted
Stock Unit Grant Notice, the Award Agreement, and the Plan set forth the entire
understanding between you and the Company regarding the acquisition of shares in
the Company and supersede all prior oral and written agreements on that subject
with the exception of: (i) any written employment or severance arrangement that
would provide for vesting acceleration of the Award upon the terms and
conditions set forth therein, or (ii) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law. By accepting
this Award, the Participant consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

STOCKCROSS FINANCIAL SERVICES BROKERAGE ACCOUNT

Horizon currently utilizes StockCross Financial Services as our online broker.
StockCross Financial Services offers an internet website for viewing option data
and for buying or selling your stock options.

To open your brokerage account (if you have not yet done so)

 

  •   Go to the StockCross website at www.stockcross.com

 

  •   Select the Green “Open an Account” menu item.

 

  •   Under the New Account Application screen, select “Employee Stock Plan
Account” button to proceed with the brokerage application.

 

  •   If any additional documentation is needed, StockCross will contact you
directly.

 

  •   Once the account is fully processed, you will receive a welcome email from
StockCross, containing your account number and other useful information. This is
generally within 72 hours.

If you have any questions or comments completing the brokerage application,
please contact StockCross Corporate Services at 800-338-3965.

Viewing your Award

 

  •   Login to www.trading.stockcross.com using you StockCross account number
and password established during registration

 

  •   Once logged into your StockCross account, select the menu item “Employee
Stock Plan.” This will bring you into another window screen which provides a
summary of your equity grants. Please note that to view this information, you
will need to disable popup blockers.

 

  •   Select “Portfolio.” This will show you all equity grants that you have
been granted.



--------------------------------------------------------------------------------

Accepting your Award

 

  •   Login to www.trading.stockcross.com using you StockCross user name and
password established during registration

 

  •   Once logged into your StockCross account, select the link to Employee
Stock Plans under the menu item “Employee Stock Plan.” This will bring you into
another window screen which provides a summary of your equity grants. Please
note that to view this information, you will need to disable popup blockers.

 

  •   Select “My Portfolio.” This will show you all equity grants that you have
been granted.

 

  •   For your new equity grant, in the first column, click on the Orange
“Accept Grant” Action Button.

 

  •   This will take you to an electronic acceptance window. For your reference,
the Equity Agreement applicable to the Award is provided. If you agree with the
terms and conditions of your equity grant, Place your name in the signature box,
type your name below, and check the agreement box. Click “Accept Grant to
complete the acceptance.

IMPORTANT REMINDER: In order to avoid forfeiture of your Award, you must
electronically accept your Award 30 days prior to your first vesting date.

Contact Horizon Pharma plc’s Global Equity Plan Administrator Garry Devine at
224-383-3037 or email gdevine@horizonpharma.com with any further questions
regarding your awards.



--------------------------------------------------------------------------------

HORIZON PHARMA PUBLIC LIMITED COMPANY

2014 EQUITY INCENTIVE PLAN

EQUITY LONG TERM INCENTIVE PROGRAM

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”) and in consideration of your
services, Horizon Pharma Public Limited Company (the “Company”) has granted you
a Restricted Stock Unit Award (the “Award”) under its 2014 Equity Incentive Plan
(the “Plan”) and its Equity Long Term Incentive Program (“Program”) for the
number of restricted stock units referenced in the Grant Notice. Capitalized
terms not explicitly defined in this Agreement shall have the same meanings
given to them in the Plan, Program or the Grant Notice, as applicable. Except as
otherwise explicitly provided herein, in the event of any conflict between the
terms in this Agreement and the Plan or Program, the terms of the Plan or
Program shall control.

The details of your Award, in addition to those set forth in the Grant Notice,
the Program and the Plan, are as follows.

1.    GRANT OF THE AWARD. This Award represents your right to be issued on a
future date the number of Ordinary Shares that is equal to the number of
restricted stock units indicated in the Grant Notice (the “Stock Units”) which
vest at the Purchase Price per Ordinary Share specified in your Grant Notice. As
of the Date of Grant, the Company will credit to a bookkeeping account
maintained by the Company for your benefit (the “Account”) the number of Stock
Units subject to the Award. As provided in the Program, the Award may be settled
via a Substitute Cash Payment in lieu of an issuance of Ordinary Shares.

2.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the Vesting Criteria. Except as otherwise
specified in the Program or the Vesting Criteria, upon termination of your
Continuous Service, the Stock Units credited to the Account that were not vested
on the date of such termination will be forfeited at no cost to the Company and
you will have no further right, title or interest in such Stock Units or the
Ordinary Shares to be issued in respect of such portion of the Award.

3.    METHOD OF PAYMENT. On or before the time you receive a distribution of the
Ordinary Shares in settlement of your Stock Units, you hereby authorize the
Company or any Affiliate to satisfy the payment of the Purchase Price per
Ordinary Share with respect to such Ordinary Shares by withholding such payment
from payroll and any other cash amounts otherwise payable to you. If no cash
amounts are otherwise payable to you by the Company and available for such
deduction, you must provide timely payment of the applicable Purchase Price to
the Company via cash or check and no obligation shall arise upon the Company to
procure the issue or transfer of the Ordinary Shares unless and until the
Company and/or any Affiliate are satisfied in their absolute discretion that you
have satisfied such payment requirement. All amounts due are payable in United
States dollars based, if applicable, upon the local currency to United States
dollar exchange rate published in the West Coast edition of The Wall Street
Journal on the applicable payment date (or, if such date is not a business day
in the United States, the preceding business day in the United States).

 

1.



--------------------------------------------------------------------------------

4.    NUMBER OF STOCK UNITS, ORDINARY SHARES AND PURCHASE PRICE.

(a)    The number of Stock Units subject to your Award and the Purchase Price
per Ordinary Share may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan. Furthermore, the Purchase Price per
Ordinary Share will be automatically adjusted from time to time, as applicable,
such that it shall at all times be equal to the nominal value per Ordinary Share
as then in effect. In no event will the Purchase Price per Ordinary Share be
less than the nominal value per Ordinary Share.

(b)    Any additional Stock Units that become subject to the Award pursuant to
this Section 4, if any, shall be subject, in a manner determined by the Board,
to the same forfeiture restrictions, restrictions on transferability, and time
and manner of delivery as applicable to the other Stock Units covered by your
Award.

(c)    Notwithstanding the provisions of this Section 4, no fractional shares or
rights for fractional Ordinary Shares shall be created pursuant to this
Section 4. The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 4.

5.    SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act;
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, including,
without limitation, the laws and regulations of the United States and your
country of residence, and you will not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

6.    TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Ordinary Shares subject to the Award until the shares are issued to you in
accordance with Section 7 of this Agreement. After the shares have been issued
to you, you are free to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in such shares provided that any such actions are in
compliance with the provisions herein, any applicable Company policies
(including, but not limited to, insider trading and window period policies) and
applicable securities laws. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Ordinary Shares to which you were entitled at the
time of your death pursuant to this Agreement.

7.    DATE OF ISSUANCE. The Company will deliver to you a number of Ordinary
Shares equal to the number of vested Stock Units subject to your Award,
including any additional Stock Units received pursuant to Section 4 above that
relate to those vested Stock Units, as soon as administratively practicable
following the date of the Committee’s

 

2.



--------------------------------------------------------------------------------

determination of the number of Stock Units that will vest, but in no event later
than 30 days following the date of such determination. Delivery of the shares
pursuant to the provisions of this Section 7(a) is intended to comply with the
requirements for the short-term deferral exemption available under Treasury
Regulations Section 1.409A-1(b)(4) and shall be construed and administered in
such manner. The form of such delivery of the shares (e.g., a stock certificate
or electronic entry evidencing such shares) shall be determined by the Company.

8.    DIVIDENDS.    You shall receive no benefit or adjustment to your Award
with respect to any cash dividend, stock dividend or other distribution that
does not result from a Capitalization Adjustment as provided in the Plan;
provided, however, that this sentence shall not apply with respect to any
Ordinary Shares that are delivered to you in connection with your Award after
such shares have been delivered to you.

9.    RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.

10.    AWARD NOT A SERVICE CONTRACT.

(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in the Grant Notice or the
issuance of the shares in respect of your Award), the Plan or any covenant of
good faith and fair dealing that may be found implicit in this Agreement or the
Plan shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice is earned only by continuing as an employee, director or consultant
at the will of the Company (not through the act of being hired, being granted
this Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.

 

3.



--------------------------------------------------------------------------------

11.    WITHHOLDING OBLIGATIONS.

(a)    On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Ordinary Shares issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your Award, as
calculated based upon the maximum permitted withholding rate (the “Withholding
Taxes”). The Company will satisfy the Withholding Taxes obligation relating to
your Award by withholding Ordinary Shares from the Ordinary Shares issued or
otherwise issuable to you in connection with the Award with a Fair Market Value
(measured as of the date Ordinary Shares are issued to pursuant to Section 7)
equal to the amount of such Withholding Taxes; provided, however, that the
number of such Ordinary Shares so withheld shall not exceed the amount necessary
to satisfy the Company’s tax withholding obligations as calculated using the
maximum statutory withholding rates for federal, state, local and foreign tax
purposes, including payroll taxes. Accordingly, on the applicable vesting
date(s) Horizon will automatically reduce the number of shares issuable pursuant
to your Award by the maximum number of whole Horizon shares with a fair market
value that at such time does not exceed the Withholding Taxes, and you will be
issued only the net remaining number of Horizon shares (the “Share Withholding
Procedure”).. Any remaining portion of the Withholding Taxes that is less than
the fair market value of one Horizon share will be withheld from other payroll
compensation otherwise payable to you. In determining the fair market value of
Horizon’s shares for such purposes, the closing price of Horizon’s shares on the
applicable vesting date will apply. Any adverse consequences to you arising in
connection with such Share Withholding Procedure shall be your sole
responsibility.

(b)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Ordinary Shares pursuant to this Award.

12.    PERSONAL DATA. You understand that your employer, if applicable, the
Company, and/or its Affiliates hold certain personal information about you. This
information include your name, home address, telephone number, date of birth,
social security or equivalent tax identification number, salary, nationality,
job title, and details of your Award and all Ordinary Shares subject to your
Award that have been granted, cancelled, vested, unvested, or are outstanding
(the “Personal Data”).

You hereby declare your express consent to allowing your employer to transfer
your Personal Data (name, home address, telephone number, date of birth, salary,
nationality, job title, and details of the Award and all Ordinary Shares subject
to such grant) outside the country in which you are employed or retained to its
Affiliates, Horizon Pharma, Inc. and Horizon Pharma USA, Inc. which are located
in the United States and their parent entity, Horizon Pharma Public Limited
Company (together such entities are the “Company Group”). The legal persons for
whom such Personal Data are intended are: Horizon Pharma Public Limited Company,
Horizon

 

4.



--------------------------------------------------------------------------------

Pharma, Inc., Horizon Pharma USA, Inc., StockCross Financial Services and any
other third party entity providing equity award and/or Plan administration
services to the Company and for the sole purpose of facilitating the
transactions contemplated by this Agreement. You have the right to access and
correct your Personal Data by applying to the Company representative identified
on the Grant Notice (the “Representative”). You have the right to revoke this
consent at any time with future effect towards the Company Group by providing
written notice to the Representative of such revocation (the “Revocation
Notice”) and as soon as administratively practicable following the
Representative’s receipt of the Revocation Notice your consent revocation will
become effective and your Award shall automatically immediately terminate and be
forfeited, and you will not receive any Ordinary Shares or any other
consideration in respect of such forfeited Award.

13.    ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

(a)    Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award as a condition to participating
in the Plan and receipt of the Award.

(b)    The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.

(c)    This Award and any other equity awards granted under the Plan are
voluntary and occasional and do not create any contractual or other right to
receive future awards or other benefits in lieu of future awards, even if
similar awards have been granted repeatedly in the past.

(d)    All determinations with respect to any such future awards, including, but
not limited to, the time or times when such awards are granted, the number of
Ordinary Shares, and performance and other conditions applied to the awards,
will be at the sole discretion of the Company.

(e)    The value of the Ordinary Shares and this Award is an extraordinary item
of compensation, which is outside the scope of your employment, service contract
or consulting agreement, if any. This Award shall not form part of any past,
current or future entitlement to remuneration or benefits which you may have
under any contract of employment with the Company nor form any part of any such
contract of employment between you and the Company.

(f)    The Ordinary Shares, this Award, or any income derived therefrom are a
potential bonus payment not paid in lieu of any cash salary compensation and not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any termination, severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, life or
accident insurance benefits, pension or retirement benefits or similar payments.

(g)    In the event of the involuntary termination of your Continuous Service,
your eligibility to receive Ordinary Shares or payments under the Award or the
Plan, if any, will terminate effective as of the date that you are no longer
actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in the Agreement.

 

5.



--------------------------------------------------------------------------------

(h)    The future value of the Ordinary Shares is unknown and cannot be
predicted with certainty. You do not have, and will not assert, any claim or
entitlement to compensation, indemnity or damages arising from the termination
of this award or diminution in value of the Ordinary Shares and you irrevocably
release the Company, its Affiliates and, if applicable, your employer, if
different from the Company, from any such claim that may arise.

(i)    The Plan, the Program the Vesting Criteria and this Agreement set forth
the entire understanding between you, the Company and any Affiliate regarding
the acquisition of the Ordinary Shares and supersedes all prior oral and written
agreements pertaining to this Award.

14.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a shareholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 7 of this Agreement.    Upon such
issuance, you will obtain full voting and other rights as a shareholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

15.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
other specified individuals to sell shares only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.

16.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing (including electronically) and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.
Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and this Award by
electronic means or to request your consent to participate in the Plan by
electronic means. By accepting this Award you consent to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

17.    MISCELLANEOUS.

(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

 

6.



--------------------------------------------------------------------------------

(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.

(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan and the Program, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan and the Program. Except as expressly provided in this Agreement, in the
event of any conflict between the provisions of your Award and those of the Plan
or the Program, the provisions of the Plan or Program shall control.

19.    CLAWBACK/RECOUPMENT. Your Award (and any compensation paid or shares
issued under your Award) is subject to recoupment or recovery by the Company in
accordance with the terms of: (i) the Company’s Incentive Compensation
Recoupment Policy, (ii) The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, and (iii) any
compensation recovery policy otherwise required by applicable law or listing
requirements, in each case to the extent applicable.

20.    SEVERABILITY. If all or any part of this Agreement, the Plan or the
Program is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Agreement, the Plan or the Program not declared to be unlawful or invalid.
Any Section of this Agreement, the Plan or the Program (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.

21.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

7.



--------------------------------------------------------------------------------

22.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

23.    NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by accepting the
Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

 

8.



--------------------------------------------------------------------------------

HORIZON PHARMA PUBLIC LIMITED COMPANY

RESTRICTED STOCK UNIT GRANT NOTICE

(2014 EQUITY INCENTIVE PLAN)

EQUITY LONG TERM INCENTIVE PROGRAM

Horizon Pharma Public Limited Company (the “Company”), pursuant to its 2014
Equity Incentive Plan (the “Plan”) and its Equity Long Term Incentive Program
that became effective on January 5, 2018 (the “Program”), granted to you a
restricted stock unit award (the “Award”) to purchase the Company’s Ordinary
Shares. The following specific terms of the Award can be obtained by logging on
to your StockCross brokerage account: Participant, Date of Grant, Number of
Restricted Stock Units, Purchase Price per Ordinary Share, and Vesting Criteria.

These specific terms are incorporated by reference into this Grant Notice. This
Award is subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Unit Agreement (the “Award Agreement”), the Plan, the
Program, and the Vesting Criteria, all of which are available on the StockCross
website. Capitalized terms are defined in the Plan or the Award Agreement shall
have the meanings set forth in the Plan, the Program or the Award Agreement. The
Purchase Price per Ordinary Share that may be issued in settlement of your Award
is equal to the nominal value per Ordinary Share as of the Date of Grant and is
subject to adjustment as provided in Section 4 of the Award Agreement. The Award
is subject to all the terms and conditions of the Program and the Vesting
Criteria, and in the event of any conflict between the terms of the Program or
the Vesting Criteria and the terms set forth in this Restricted Stock Unit Grant
Notice or the Award Agreement, the terms of the Program or Vesting Criteria
shall control.

Additional Terms/Acknowledgements: You must electronically accept the Award by
logging into your StockCross account. If you have not set-up your StockCross
brokerage account, the following information provided below will assist you in
this process. Failure to do so may result in forfeiture of the Award. By
electronically accepting the Award, you acknowledge receipt of, and understand
and agree to, this Restricted Stock Unit Grant Notice, the Award Agreement and
the Plan. You further acknowledge that as of the Date of Grant, this Restricted
Stock Unit Grant Notice, the Award Agreement, the Program and the Plan set forth
the entire understanding between you and the Company regarding the acquisition
of shares in the Company and supersede all prior oral and written agreements on
that subject with the exception of: (i) any written employment or severance
arrangement that would provide for vesting acceleration of the Award upon the
terms and conditions set forth therein, or (ii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law. By
accepting this Award, the Participant consents to receive Plan documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

STOCKCROSS FINANCIAL SERVICES BROKERAGE ACCOUNT

Horizon currently utilizes StockCross Financial Services as our online broker.
StockCross Financial Services offers an internet website for viewing Award data
and for buying or selling shares that may be issued in settlement of your Award.

To open your brokerage account

 

  •   Go to the StockCross website at www.stockcross.com,

 

  •   Select the red “Employee Stock Plans” menu item.

 

  •   Under the “Get Started” window, select the blue menu button “Open an
Account.”

 

  •   Under the New Account Application screen, select “Employee Stock Option
Plan ESOP” button to proceed with the brokerage application.

 

  •   You will receive a welcome email from StockCross within 72 hours,
containing your account number and other useful information

If you have any questions or comments completing the brokerage application,
please contact the StockCross New Accounts team at 800-225-6196 ext. 2442

 

9.



--------------------------------------------------------------------------------

Viewing your Award

 

  •   Login to www.stockcross.com using you StockCross account number and
password established during registration

 

  •   Once logged into your StockCross account, select the menu item “Employee
Stock Plan.” This will bring you into another window screen which provides a
summary of your equity grants. Please note that to view this information, you
will need to disable popup blockers.

 

  •   Select “My Portfolio.” This will show you all equity grants that you have
been granted.

Accepting your Award

 

  •   Login to www.stockcross.com using you StockCross account number and
password established during registration

 

  •   Once logged into your StockCross account, select the menu item “Employee
Stock Plan.” This will bring you into another window screen which provides a
summary of your equity grants. Please note that to view this information, you
will need to disable popup blockers.

 

  •   Select “My Portfolio.” This will show you all equity grants that you have
been granted.

 

  •   For your new equity grant in the last column, click on the “View”
hyperlink.

 

  •   Selecting “View” will take you to an electronic acceptance window. For
your reference, the Equity Plan Agreement applicable to the Award is provided.
If you agree with the terms and conditions of your equity grant, select the
green “Accept” button.

IMPORTANT REMINDER: In order to avoid forfeiture of your Award, you must
electronically accept your Award 30 days prior to your first vesting date.

Contact Horizon Pharma plc’s Senior Manager, Accounting and Global Equity Plan
Administrator Garry Devine at 224-383-3037 or email gdevine@horizonpharma.com
with any further questions regarding your awards.

 

10.